


CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION



LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of March 28, 2014
(the “Effective Date”) between (i) SILICON VALLEY BANK, a California corporation
with a loan production office located at 2400 Hanover Street, Palo Alto, CA
94304 (“Bank”), (ii) OCLARO, INC., a Delaware corporation (“Parent”) and (iii)
OCLARO TECHNOLOGY LIMITED, a company incorporated under the laws of England and
Wales, with company number 02298887 and its registered address at Caswell
Towcester, Northamptonshire NN12 8EQ, UK (“Borrower”), provides the terms on
which Bank shall lend to Borrower and Borrower shall repay Bank. The parties
agree as follows:
1ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
2    LOAN AND TERMS OF PAYMENT
2.1    Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
2.1.1    Revolving Advances.
(a)    Availability. Subject to the terms and conditions of this Agreement and
to the deduction of Reserves, commencing the first Business Day following the
Effective Date, Bank shall make Advances not exceeding the Availability Amount.
Amounts borrowed under the Revolving Line may be repaid and, prior to the
Revolving Line Maturity Date, reborrowed, subject to the applicable terms and
conditions precedent herein.
(b)    Termination; Repayment. The Revolving Line terminates on the Revolving
Line Maturity Date, when the principal amount of all Advances, the unpaid
interest thereon, and all other Obligations relating to the Revolving Line shall
be immediately due and payable.
2.1.2    Letters of Credit Sublimit.
(a)    As part of the Revolving Line, Bank shall issue or have issued Letters of
Credit denominated in Dollars or a Foreign Currency for Borrower’s account. The
aggregate Dollar Equivalent amount utilized for the issuance of Letters of
Credit shall at all times reduce the amount




--------------------------------------------------------------------------------




otherwise available for Advances under the Revolving Line. The aggregate Dollar
Equivalent of the face amount of outstanding Letters of Credit (including drawn
but unreimbursed Letters of Credit and any Letter of Credit Reserve) may not
exceed Ten Million Dollars ($10,000,000), minus (i) the sum of all amounts used
for Cash Management Services, and minus (ii) the FX Reserves.
(b)    If, on the Revolving Line Maturity Date (or the effective date of any
termination of this Agreement), there are any outstanding Letters of Credit,
then on such date Borrower shall provide to Bank cash collateral in an amount
equal to at least 105% (at least 110% for Letters of Credit denominated in a
currency other than Dollars) of the aggregate Dollar Equivalent of the face
amount of all such Letters of Credit plus all interest, fees, and costs due or
estimated by Bank to become due in connection therewith, to secure all of the
Obligations relating to such Letters of Credit. All Letters of Credit shall be
in form and substance acceptable to Bank in its sole discretion and shall be
subject to the terms and conditions of Bank’s standard Application and Letter of
Credit Agreement (the “Letter of Credit Application”). Borrower agrees to
execute any further documentation in connection with the Letters of Credit as
Bank may reasonably request. Borrower further agrees to be bound by the
regulations and interpretations of the issuer of any Letters of Credit
guarantied by Bank and opened for Borrower’s account or by Bank’s
interpretations of any Letter of Credit issued by Bank for Borrower’s account,
and Borrower understands and agrees that Bank shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto.
(c)    The obligation of Borrower to immediately reimburse Bank for drawings
made under Letters of Credit shall be absolute, unconditional, and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement,
such Letters of Credit, and the Letter of Credit Application. If a demand for
payment is made under any Letter of Credit, Bank shall treat such demand as an
Advance to Borrower of the Dollar Equivalent of the amount thereof (plus fees
and charges in connection therewith such as wire, cable, SWIFT or similar
charges).
(d)    Borrower may request that Bank issue a Letter of Credit payable in a
Foreign Currency.
(e)    To guard against fluctuations in currency exchange rates, upon the
issuance of any Letter of Credit payable in a Foreign Currency, Bank shall
create a reserve (the “Letter of Credit Reserve”) under the Revolving Line in an
amount equal to ten percent (10%) of the face amount of such Letter of Credit.
The amount of the Letter of Credit Reserve may be adjusted by Bank from time to
time to account for fluctuations in the exchange rate. The availability of funds
under the Revolving Line shall be reduced by the amount of such Letter of Credit
Reserve for as long as such Letter of Credit remains outstanding.
2.1.3    Foreign Exchange Sublimit. As part of the Revolving Line, Borrower may
enter into foreign exchange contracts with Bank under which Borrower commits to
purchase from or sell to Bank a specific amount of Foreign Currency (each, a “FX
Contract”) on a specified date (the “Settlement Date”). FX Contracts shall have
a Settlement Date of at least one (1) FX Business Day after the contract date
and shall be subject to a reserve of ten percent (10.0%) of each outstanding FX
Contract (the “FX Reserve”). The aggregate amount of FX Contracts at any one
time may not






--------------------------------------------------------------------------------




exceed ten (10) times the lesser of (A)Ten Million Dollars ($10,000,000), minus
(i) the sum of all amounts used for Cash Management Services, and minus (ii) the
aggregate Dollar Equivalent of the face amount of any outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve) or (B) the lesser of the Revolving Line or the Borrowing Base,
minus (i) the sum of all amounts used for Cash Management Services, and minus
(ii) the aggregate Dollar Equivalent of the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letter of Credit Reserve). Any amounts needed to fully reimburse Bank for any
amounts not paid by Borrower in connection with FX Contracts will be treated as
Advances under the Revolving Line and will accrue interest at the interest rate
applicable to Advances.
2.1.4    Cash Management Services Sublimit. Borrower may use the Revolving Line
in an aggregate amount not to exceed the lesser of (A) Ten Million Dollars
($10,000,000), minus (i) the aggregate Dollar Equivalent of the face amount of
any outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve), and minus (ii) the FX Reserves, or (B)
the lesser of the Revolving Line or the Borrowing Base, minus (i) the sum of all
outstanding principal amounts of any Advances, minus (ii) the aggregate Dollar
Equivalent of the face amount of any outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve), and
minus (iii) the FX Reserves, for Bank’s cash management services, which may
include merchant services, direct deposit of payroll, business credit card, and
check cashing services identified in Bank’s various cash management services
agreements (collectively, the “Cash Management Services”). Any amounts Bank pays
on behalf of Borrower for any Cash Management Services will be treated as
Advances under the Revolving Line and will accrue interest at the interest rate
applicable to Advances.
2.2    Overadvances. If, at any time, the outstanding principal amount of any
Advances exceeds the lesser of either the Revolving Line or the Borrowing Base,
Borrower shall immediately pay to Bank in cash the amount of such excess (such
excess, the “Overadvance”). Without limiting Borrower’s obligation to repay Bank
any Overadvance, Borrower agrees, at the option of Bank, to pay Bank interest on
the outstanding amount of any Overadvance, on demand, at the Default Rate.
2.3    Payment of Interest on the Credit Extensions.
(a)    Interest Rate. Subject to Section 2.3(c) and (e):
(i)    Advances. The principal amount outstanding under the Revolving Line shall
be maintained as either LIBOR Advances or as Prime Rate Advances, and shall
accrue interest as follows:
(A)    subject to Sections 3.6 and 3.7, each Advance maintained as a LIBOR
Advance shall bear interest for each Interest Period with respect thereto at a
rate per annum equal to the LIBOR Rate determined on the first day of such
Interest Period plus (ii) the Applicable Margin in effect on the first day of
such Interest Period; and
(B)    each Advance maintained as a Prime Rate Advance shall bear interest at a
rate per annum equal to the Prime Rate plus (ii) the Applicable Margin.






--------------------------------------------------------------------------------




(b)    Interest Rate Determination. The foregoing applicable interest rates for
Credit Extensions consisting of Advances will be adjusted on the first (1st) day
of each Interest Period and fixed for the duration of each such Interest Period.
(c)    Default Rate. Immediately upon the occurrence and during the continuance
of an Event of Default, Obligations shall bear interest at a rate per annum
which is two percentage points (2.00%) above the rate that is otherwise
applicable thereto (the “Default Rate”), unless Bank elects otherwise, in its
sole discretion. Fees and expenses which are required to be paid by Borrower
pursuant to the Loan Documents (including, without limitation, Bank Expenses)
but are not paid when due shall bear interest until paid at a rate equal to the
highest rate applicable to the Obligations. Payment or acceptance of the
increased interest rate provided in this Section 2.3(c) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Bank.
(d)    Minimum Interest. In the event the aggregate amount of interest earned by
Bank in any fiscal quarter (such period, the “Minimum Interest Period,” which
period shall begin on the Effective Date and continue with each fiscal quarter
thereafter until the earlier of the Revolving Line Maturity Date or the date
this Agreement is terminated), is less than Forty Five Thousand Dollars
($45,000) (exclusive of any collateral monitoring fees, unused line fees, or any
other fees and charges hereunder) (“Minimum Interest”), Borrower shall pay to
Bank, upon demand by Bank, an amount equal to the (i) Minimum Interest minus
(ii) the aggregate amount of all interest earned by Bank (exclusive of any
collateral monitoring fees, unused line fees, or any other fees and charges
hereunder) in such Minimum Interest Period. The amount of Minimum Interest
charged shall be prorated for any partial Minimum Interest Period.  Borrower
shall not be entitled to any credit, rebate, or repayment of any Minimum
Interest pursuant to this Section 2.3(d) notwithstanding any termination of this
Agreement or the suspension or termination of Bank’s obligation to make loans
and advances hereunder. Bank may deduct amounts owing by Borrower under this
Section 2.3(d) pursuant to the terms of Section 2.5(c). Bank shall provide
Borrower written notice of deductions made from the Designated Deposit Account
pursuant to the terms of this Section 2.3(d).
(e)    Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.
(f)    Payment; Interest Computation. Unless otherwise indicated, interest is
payable on each Interest Payment Date. Interest accruing on LIBOR Advances and
Prime Rate Advances shall be computed on the basis of a 360-day year for the
actual number of days elapsed. In computing interest, (i) all payments received
after 12:00 noon Pacific time on any day shall be deemed received at the opening
of business on the next Business Day, and (ii) the date of the making of any
Credit Extension shall be included and the date of payment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.
2.4    Fees. Borrower shall pay to Bank:
(a)    Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees
and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due (or, if no stated due date, upon
demand by Bank); and






--------------------------------------------------------------------------------




(b)    Termination Fee. Upon termination of this Agreement for any reason prior
to the Revolving Line Maturity Date, in addition to the payment of any other
amounts then-owing, a termination fee in an amount equal to (i) one percent
(1.00%) of the Revolving Line (i.e. Four Hundred Thousand Dollars ($400,000)) if
such termination occurs on or prior to the first anniversary of the Effective
Date, (ii) three-quarters of one percent (0.75%) of the Revolving Line (i.e.
Three Hundred Thousand Dollars ($300,000)) if such termination occurs after the
first anniversary of the Effective Date but on or prior to the second
anniversary of the Effective Date; and (iii) one-half of one percent (0.50%) of
the Revolving Line (i.e. Two Hundred Thousand Dollars ($200,000)) if such
termination occurs after the second anniversary of the Effective Date but on or
prior to the third anniversary of the Effective Date; provided that no
termination fee shall be charged if the credit facility hereunder is replaced
with a new facility from Bank.
(c)    Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.4 pursuant
to the terms of Section 2.5(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.4.
2.5    Payments; Application of Payments; Debit of Accounts.
(a)    All payments to be made by Borrower under any Loan Document shall be made
in immediately available funds in Dollars, without setoff or counterclaim,
before 12:00 noon Pacific time on the date when due. Payments of principal
and/or interest received after 12:00 noon Pacific time are considered received
at the opening of business on the next Business Day. When a payment is due on a
day that is not a Business Day, the payment shall be due the next Business Day,
and additional fees or interest, as applicable, shall continue to accrue until
paid.
(b)    Bank has the exclusive right to determine the order and manner in which
all payments with respect to the Obligations may be applied. Borrower shall have
no right to specify the order or the accounts to which Bank shall allocate or
apply any payments required to be made by Borrower to Bank or otherwise received
by Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.
(c)    Bank may debit any of Borrower’s deposit accounts, including the
Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes Bank when due. These debits shall not constitute a
set-off.
2.6    Withholding. Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto), other than Excluded
Taxes. Specifically, however, if at any time any Governmental Authority,
applicable law, regulation or international agreement requires Borrower to make
any withholding or deduction from any such payment or other sum payable
hereunder to Bank, Borrower hereby covenants and agrees that the amount due from
Borrower with respect to such payment or other






--------------------------------------------------------------------------------




sum payable hereunder will be increased to the extent necessary to ensure that,
after the making of such required withholding or deduction, Bank receives a net
sum equal to the sum which it would have received had no withholding or
deduction been required, and Borrower shall pay the full amount withheld or
deducted to the relevant Governmental Authority. Borrower will, upon request,
furnish Bank with proof reasonably satisfactory to Bank indicating that Borrower
has made such withholding payment; provided, however, that Borrower need not
make any withholding payment if the amount or validity of such withholding
payment is contested in good faith by appropriate and timely proceedings and as
to which payment in full is bonded or reserved against by Borrower. The
agreements and obligations of Borrower contained in this Section 2.6 shall
survive the termination of this Agreement. Bank or any other recipient of
payments or reimbursements hereunder that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which Borrower
is resident for tax purposes, or any treaty to which such jurisdiction is a
party, with respect to payments hereunder shall deliver to Borrower at the time
or times prescribed by applicable law or reasonably requested by Borrower such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, Bank or such other recipient, if requested by
Borrower, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower as will enable Borrower to determine whether or
not Bank or such other recipient is subject to backup withholding or information
reporting requirements. The agreements and obligations of Borrower contained in
this Section 2.6 shall survive the termination of this Agreement.
3    CONDITIONS OF LOANS
3.1    Conditions Precedent to Initial Credit Extension. Bank’s obligation to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:
(f)    copies of duly executed signatures to the Loan Documents;
(g)    copies of duly executed signatures to the Control Agreements;
(h)    copies of duly executed signatures to any notice to third party bank and
acknowledgements required under the terms of the UK Collateral Documents;
(i)    such forms and fees as are required to register the security interests
created in the UK Collateral Documents over Intellectual Property at the
UKPO/EPO;
(j)    undated, signed, blank stock transfer forms and original share
certificates in respect of the entire issued share capital of each of Borrower
and Bookham Nominees Limited.
(k)    [reserved].
(l)    a certificate of a director of each of Borrower and Bookham Nominees
Limited with respect to its certificate of incorporation, certificate of
incorporation on change of name (if any) memorandum and articles of association,
board minutes and shareholder resolutions






--------------------------------------------------------------------------------




(authorizing the execution and delivery of this Agreement, the Debenture, and
the other Loan Documents to which it is a party and disapplying the power of the
directors to refuse to register a transfer of shares), register of charges and
specimen signatures;
(m)    a certificate of a member of Oclaro Innovations LLP with respect to its
certificate of incorporation, certificate of incorporation on change of name (if
any) partnership agreement, minutes of a meeting of its members authorizing the
execution and delivery of this Agreement, the Debenture, and the other Loan
Documents to which it is a party, register of charges, and specimen signatures;
(n)    the Operating Documents and long-form good standing certificates of each
Guarantor other than the UK Guarantors certified by the Secretary of State (or
equivalent agency) of Borrower’s jurisdiction of organization or formation and
each jurisdiction in which Borrower is qualified to conduct business, each as of
a date no earlier than thirty (30) days prior to the Effective Date;
(o)    copies of duly executed signatures to the completed Borrowing Resolutions
for Borrower;
(p)    copies of duly executed signature to a payoff letter from Wells Fargo
Capital Finance, Inc. (the “Prior Lender”), together with all documents and
agreements executed in connection therewith, shall have been terminated and all
amounts thereunder shall have been paid in full;
(q)    evidence that (i) the Liens securing Indebtedness owed by Parent and
Subsidiaries to Prior Lender and any other third party will be terminated and
(ii) the documents and/or filings evidencing the perfection of such Liens,
including without limitation any financing statements and/or control agreements,
have or will, concurrently with the initial Credit Extension, be terminated;
(r)    certified copies, dated as of a recent date, of financing statement
searches, and UK Companies House register searches as Bank may request,
accompanied by written evidence (including any UCC termination statements) that
the Liens indicated in any such financing statements either constitute Permitted
Liens or have been or, in connection with the initial Credit Extension, will be
terminated or released;
(s)    the Perfection Certificate of Parent and Subsidiaries, together with
copies of the duly executed signatures thereto;
(t)    [reserved];
(u)    a bailee’s waiver in favor of Bank for each location where Borrower
maintains property with a third party, by each such third party, together with
copies of the duly executed signatures thereto;
(v)    a legal opinion of English counsel (authority/enforceability) to the
Bank, dated as of the Effective Date together with copies of the duly executed
signature thereto;






--------------------------------------------------------------------------------




(w)    a legal opinion of counsel to the Loan Parties, dated as of the Effective
Date together with copies of the duly executed signature thereto;
(x)    copies of the duly executed signatures to each Guaranty and each
Guarantor Security Agreement, together with copies of the duly executed
signatures to the completed Borrowing Resolutions for each Guarantor;
(y)    evidence satisfactory to Bank that the insurance policies and
endorsements required by Section 6.7 hereof are in full force and effect,
together with appropriate evidence showing lender loss payable and/or additional
insured clauses or endorsements in favor of Bank;
(z)    evidence satisfactory to Bank that all senior unsecured convertible notes
issued by Parent have been converted into equity or have otherwise been retired;
and
(aa)    payment of the Bank Expenses then due as specified in Section 2.4
hereof.
3.2    Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:
(g)    timely receipt of an executed Transaction Report;
(h)    the representations and warranties in this Agreement and the Debenture
shall be true, accurate, and complete in all material respects on the date of
the Transaction Report and on the Funding Date of each Credit Extension;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Default or Event of Default shall have occurred and be continuing or result from
the Credit Extension. Each Credit Extension is Borrower’s representation and
warranty on that date that the representations and warranties in this Agreement
and the Debenture remain true, accurate, and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and
(i)    Bank determines to its satisfaction that there has not been any material
impairment in the general affairs, management, results of operation, financial
condition or the prospect of repayment of the Obligations, or any material
adverse deviation by Borrower from the most recent business plan of Borrower
presented to and accepted by Bank.
3.3    Covenant to Deliver. Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension. Borrower expressly agrees that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.






--------------------------------------------------------------------------------




3.4    Procedures for Borrowing; Advances. Subject to the prior satisfaction of
all other applicable conditions to the making of an Advance set forth in this
Agreement, an Advance shall be made upon Borrower’s irrevocable written notice
delivered to Bank by electronic mail in the form of a Notice of Borrowing
executed by an Authorized Signer or without instructions if any Advances is
necessary to meet Obligations which have become due. Such Notice of Borrowing
must be received by Bank prior to 12:00 noon Pacific time, (i) at least three
(3) Business Days prior to the requested Funding Date, in the case of any LIBOR
Advance, and (ii) on the requested Funding Date, in the case of a Prime Rate
Advance, specifying: (1) the amount of the Advance; (2) the Currency in which
such Advance shall be denominated; (3) the requested Funding Date; (4) whether
the Credit Extension is to be comprised of LIBOR Advances or Prime Rate
Advances; and (5) the duration of the Interest Period applicable to any such
LIBOR Advances included in such notice; provided that if the Notice of Borrowing
shall fail to specify the duration of the Interest Period for any Credit
Extension comprised of LIBOR Advances, such Interest Period shall be one (1)
month. In addition to such Notice of Borrowing, Borrower must promptly deliver
to Bank by electronic mail a completed Transaction Report executed by an
Authorized Signer together with such other reports and information, including
without limitation, sales journals, cash receipts journals, accounts receivable
aging reports, as Bank may request in its sole discretion.
3.5    Conversion and Continuation Elections.
(a)    So long as (i) Borrower shall not have sent any notice of termination of
this Agreement; and (ii) Borrower shall have complied with such customary
procedures as Bank has established from time to time for Borrower’s requests for
LIBOR Advances, Borrower may, upon irrevocable written notice to Bank:
(1)
elect to convert on any Business Day, Prime Rate Advances into LIBOR Advances;

(2)
elect to continue on any Interest Payment Date any LIBOR Advances maturing on
such Interest Payment Date; or

(3)
elect to convert on any Interest Payment Date any LIBOR Advances maturing on
such Interest Payment Date into Prime Rate Advances.

(b)    Borrower shall deliver a Notice of Conversion/Continuation by electronic
mail to be received by Bank prior to 12:00 noon Pacific time (i) at least three
(3) Business Days in advance of the Conversion Date or Continuation Date, if any
Credit Extensions are to be converted into or continued as LIBOR Advances; and
(ii) on the Conversion Date, if any Credit Extensions are to be converted into
Prime Rate Advances, in each case specifying the:
(1)
proposed Conversion Date or Continuation Date;

(2)
aggregate amount of the Credit Extensions to be converted or continued;

(3)
nature of the proposed conversion or continuation; and







--------------------------------------------------------------------------------




(4)
if the resulting Credit Extension is to be a LIBOR Advance, the duration of the
requested Interest Period.

(c)    If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances or request to convert a LIBOR Advance into
a Prime Rate Advance, Borrower shall be deemed to have elected for any such
Credit Extensions, to convert such LIBOR Advances into Prime Rate Advances.
(d)    Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate
Advances in the event that an Event of Default exists.
3.1    Special Provisions Governing LIBOR Advances. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Advances as to the matters covered:
(a)    Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.
(b)    Inability to Determine Applicable Interest Rate. In the event that Bank
shall have reasonably determined (which determination shall be final and
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Advances, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such LIBOR Advance on
the basis provided for in the definition of LIBOR, or that LIBOR does not
accurately reflect the cost to Bank of lending LIBOR Advances, then Bank shall
on such date give notice (by facsimile or by telephone confirmed in writing) to
Borrower of such determination, whereupon (i) no Credit Extensions may be made
as, or converted to, LIBOR Advances until such time as Bank notifies Borrower
that the circumstances giving rise to such notice no longer exist, and (ii) any
Notice of Conversion/Continuation given by Borrower with respect to LIBOR
Advances in respect of which such determination was made shall be deemed to be
rescinded by Borrower. Bank shall endeavor to promptly notify Borrower if the
circumstances described in this Section 3.6(b) are no longer applicable, but the
failure of Bank to so notify Borrower shall not be deemed a breach of this
Agreement by Bank or Borrower.
(c)    Compensation for Breakage or Non-Commencement of Interest Periods. If (i)
for any reason, other than a default by Bank or any failure of Bank to fund
LIBOR Advances due to impracticability or illegality under Sections 3.7(c) and
3.7(d) of this Agreement, a borrowing or a conversion to or continuation of any
LIBOR Advances does not occur on a date specified in a Notice of
Conversion/Continuation, as the case may be, or (ii) any complete or partial
principal payment or reduction of a LIBOR Advance, or any conversion of any
LIBOR Advance, occurs on a date prior to the last day of an Interest Period
applicable to that LIBOR Advance, including due to voluntary or mandatory
prepayment or acceleration, then, in each case, Borrower shall compensate






--------------------------------------------------------------------------------




Bank, upon written request by Bank, for all losses and expenses incurred by Bank
in an amount equal to the excess, if any, of:
(A)    the amount of interest that would have accrued on the amount (1) not
borrowed, converted or continued as provided in clause (i) above, or (2) paid,
reduced or converted as provided in clause (ii) above, for the period from (y)
the date of such failure to borrow, convert or continue as provided in clause
(i) above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, to (z) in the case of a failure to
borrow, convert or continue as provided in clause (i) above, the last day of the
Interest Period that would have commenced on the date of such borrowing,
conversion or continuing but for such failure, and in the case of a payment,
reduction or conversion prior to the last day of an Interest Period applicable
to a LIBOR Advance as provided in clause (ii) above, the last day of such
Interest Period, in each case at the applicable rate of interest or other return
for such LIBOR Advance(s) provided for herein (excluding, however, the
Applicable Margin included therein, if any), over
(B)    the interest which would have accrued to Bank on the applicable amount
provided in clause (A) above through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to the definition of LIBOR Rate on the
date of such failure to borrow, convert or continue as provided in clause (i)
above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, for a period equal to the remaining
period of such applicable Interest Period provided in clause (A) above.
Bank’s request shall set forth the manner and method of computing such
compensation and such determination as to such compensation shall be conclusive
absent manifest error. Borrower agrees to pay Bank, upon demand by Bank (or Bank
may, at its option, debit the Designated Deposit Account or any other account
Borrower maintains with Bank) any amounts required to compensate Bank for any
loss (including loss of anticipated profits), cost, or expense incurred by Bank,
as a result of the conversion of LIBOR Advances to Prime Rate Advances.
(d)    Assumptions Concerning Funding of LIBOR Advances. Calculation of all
amounts payable to Bank under this Section 3.6 and under Section 3.7 shall be
made as though Bank had actually funded each relevant LIBOR Advance through the
purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant
to the definition of LIBOR Rate in an amount equal to the amount of such LIBOR
Advance and having a maturity comparable to the relevant Interest Period;
provided, however, that Bank may fund each of its LIBOR Advances in any manner
it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.6 and under Section
3.7. Notwithstanding anything to the contrary contained herein, Bank shall not
be required to purchase Dollar deposits in the London interbank market or other
applicable LIBOR market to fund any LIBOR Advances, but the provisions hereof
shall be deemed to apply as if Bank had purchased such deposits to fund the
LIBOR Advances.






--------------------------------------------------------------------------------




(e)    LIBOR Advances After Default. After the occurrence and during the
continuance of an Event of Default, at Bank’s option, (i) Borrower may not elect
to have any Credit Extension be continued as, or converted to, a LIBOR Advance
after the expiration of any Interest Period then in effect for such Credit
Extension and (ii) subject to the provisions of Section 3.6(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall, at Bank’s option, be
deemed to be rescinded by Borrower and be deemed a request to convert or
continue Credit Extensions referred to therein as Prime Rate Advances.
3.2    Additional Requirements/Provisions Regarding LIBOR Advances.
(a)    Borrower shall pay Bank, upon demand by Bank, from time to time such
amounts as Bank may determine to be necessary to compensate it for any costs
incurred by Bank that Bank reasonably determines are attributable to its making
or maintaining of any amount receivable by Bank hereunder in respect of any
LIBOR Advances relating thereto (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), in each case
resulting from any Regulatory Change which:
(i)    changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Advances (other than Excluded Taxes);
(ii)    imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any LIBOR Advances or any deposits
referred to in the definition of LIBOR); or
(iii)    imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).
Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.7(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this Section
3.7(a). Determinations and allocations by Bank for purposes of this Section
3.7(a) of the effect of any Regulatory Change on its costs of maintaining its
obligations to make LIBOR Advances, of making or maintaining LIBOR Advances, or
on amounts receivable by it in respect of LIBOR Advances, and of the additional
amounts required to compensate Bank in respect of any Additional Costs, shall be
conclusive absent manifest error.
(b)    If Bank shall determine that the adoption or implementation after the
Effective Date of any applicable law, rule, regulation, or treaty regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
compliance by Bank (or its applicable lending office) with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank, or comparable agency, has or would have the
effect of reducing the rate of return on capital of Bank or any person or entity
controlling Bank (a “Bank Parent”) as a consequence of its obligations hereunder
to a level below that which Bank (or Bank’s Parent) could have achieved but






--------------------------------------------------------------------------------




for such adoption, change, or compliance (taking into consideration policies
with respect to capital adequacy) by an amount deemed by Bank to be material,
then from time to time, within five (5) days after demand by Bank, Borrower
shall pay to Bank such additional amount or amounts as will compensate Bank for
such reduction. A statement of Bank claiming compensation under this Section
3.7(b) and setting forth the additional amount or amounts to be paid to it
hereunder with the calculation thereof in reasonable detail shall be conclusive
absent manifest error.
Notwithstanding anything to the contrary in this Section 3.7, Borrower shall not
be required to compensate Bank pursuant to Section 3.7(a) or (b) for any amounts
incurred more than six (6) months prior to the date that Bank notifies Borrower
of Bank’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower arising pursuant to Section 3.7(a) and
(b) shall survive the Revolving Line Maturity Date, as applicable, the
termination of this Agreement and the repayment of all Obligations.
(c)    [Intentionally omitted].
(d)    If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrower shall prepay the LIBOR Advances in full with accrued interest thereon
and all other amounts payable by Borrower hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 3.6(c)(ii)). Notwithstanding the foregoing, to the extent a
determination by Bank as described above relates to a LIBOR Advance then being
requested by Borrower pursuant to a Notice of Conversion/Continuation, Borrower
shall have the option, subject to the provisions of Section 3.6(c)(ii), to
(i) rescind such Notice of Conversion/Continuation by giving notice (by
facsimile or by telephone confirmed in writing), to Bank of such rescission on
the date on which Bank gives notice of its determination as described above, or
(ii) modify such Notice of Conversion/Continuation to obtain a Prime Rate
Advance or to have outstanding Credit Extensions converted into or continued as
Prime Rate Advances by giving notice (by facsimile or by telephone confirmed in
writing) to Bank of such modification on the date on which Bank gives notice of
its determination as described above. Bank shall endeavor to promptly notify
Borrower if the circumstances described in this Section 3.7(d) are no longer
applicable, but the failure of Bank to so notify Borrower shall not be deemed a
breach of this Agreement by Bank or Borrower.
3.3    Limitations on LIBOR Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of LIBOR
Advances and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the LIBOR Advances comprising each LIBOR tranche
shall be equal to One Million Dollars ($1,000,000) or a whole multiple of One
Hundred Thousand Dollars ($100,000) in excess thereof, and (b) no more than
seven (7) LIBOR tranches shall be outstanding at any one time.
4    CREATION OF SECURITY INTEREST
4.1    Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to






--------------------------------------------------------------------------------




Bank, the Collateral, wherever located, whether now owned or hereafter acquired
or arising, and all proceeds and products thereof.
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral granted
herein and in the Debenture and all rights therein shall revert to Borrower.
Without limiting the foregoing, all Obligations shall also be secured by (a) the
Debenture and any and all other security agreements, mortgages or other
collateral granted to Bank by Borrower as security for the Obligations, now or
in the future, and (b) any and all properties, rights and assets of Borrower
granted by Borrower to Bank now, or in the future, in which Borrower obtains an
interest, or the power to transfer rights in.
4.2    Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien under this Agreement).
If Borrower shall acquire a commercial tort claim in excess of Seventy Five
Thousand Dollars ($75,000), Borrower shall promptly notify Bank in a writing
signed by Borrower of the general details thereof and grant to Bank in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.
4.3    Authorization to File Financing Statements. Borrower hereby authorizes
Bank to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code. Such financing statements may indicate the Collateral as “all
assets of the Debtor” or words of similar effect, or as being of an equal or
lesser scope, or with greater detail, all in Bank’s discretion.
5    REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants as follows:
5.1    Due Organization, Authorization; Power and Authority. Borrower is a
private limited company, duly incorporated and validly existing under the laws
of England and Wales and has the power to carry on its business as it is now
being conducted and to own its property and other assets. In connection with
this Agreement, Borrower has delivered to Bank a completed certificate signed by
Borrower, entitled “Perfection Certificate”. Borrower represents and warrants to
Bank that (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) except






--------------------------------------------------------------------------------




as disclosed in the Perfection Certificate, Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (except for changes thereto that are permitted hereunder
and it being understood and agreed that Borrower may from time to time update
certain information in the Perfection Certificate after the Effective Date to
the extent permitted by one or more specific provisions in this Agreement). If
Borrower is not now a Registered Organization but later becomes one, Borrower
shall promptly notify Bank of such occurrence and provide Bank with Borrower’s
organizational identification number.
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) conflict with, contravene, constitute a default
or breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound. Borrower is not in default under
any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on the
business of Parent and its Subsidiaries, taken as a whole.
5.2    Collateral. Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder and pursuant to the Debenture, free and clear of any and all Liens
except Permitted Liens. Borrower has no Collateral Accounts at or with any bank
or financial institution other than Bank or Bank’s Affiliates except for the
Collateral Accounts described in the Perfection Certificate delivered to Bank in
connection herewith and which Borrower has taken such actions as are necessary
to give Bank a perfected security interest therein, pursuant to the term of
Section 6.8(b) and as provided in the Debenture. The Accounts are bona fide,
existing obligations of the Account Debtors.
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate or as
permitted pursuant to Section 7.2. None of the components of the Collateral
shall be maintained at locations other than as provided in the Perfection
Certificate or as permitted pursuant to Section 7.2.
All Inventory is in all material respects of good and marketable quality, free
from material defects.
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate. Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and






--------------------------------------------------------------------------------




enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part. To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on the business of
Parent and its Subsidiaries, taken as a whole.
Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.
5.3    Accounts Receivable.
(a)    For each Account with respect to which Advances are requested, on the
date each Advance is requested and made, such Account shall be an Eligible
Account.
(b)    All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower's Books are genuine and in all respects what they purport to be.
All sales and other transactions underlying or giving rise to each Eligible
Account shall comply in all material respects with all applicable laws and
governmental rules and regulations. Borrower has no knowledge of any actual or
imminent Insolvency Proceeding of any Account Debtor whose accounts are Eligible
Accounts in any Transaction Report. To the best of Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Eligible Accounts are genuine, and all such documents,
instruments and agreements are legally enforceable in accordance with their
terms.


5.4    Litigation. There are no actions or proceedings pending or, to the
knowledge of any Responsible Officer, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, One Million Dollars ($1,000,000) that have not otherwise been
previously disclosed to Bank.
5.5    Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.
5.6    Solvency. The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature and Borrower is not unable to pay its
debts (including trade debts) within the meaning of the UK Insolvency Act 1986
and has not stopped paying its debts as they fall due and the value of its
assets is not less than the value of its liabilities (taking into account its
contingent and prospective liabilities).
5.7    Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.






--------------------------------------------------------------------------------




Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower (a) has complied in all material respects with all
Requirements of Law, and (b) has not violated any Requirements of Law the
violation of which could reasonably be expected to have a material adverse
effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Government Authorities that are necessary to continue their respective
businesses as currently conducted.
5.8    Subsidiaries; Investments. Borrower does not own any stock, partnership,
or other ownership interest or other equity securities except for Permitted
Investments.
5.9    Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower except to the extent such taxes are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as such reserve or other appropriate provision, if any, as shall be
required in conformity with GAAP shall have been made therefor.
To the extent Borrower defers payment of any contested taxes, Borrower shall
(i) notify Bank in writing of the commencement of, and any material development
in, the proceedings, and (ii) post bonds or take any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien.” Borrower
is unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower. Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
5.10    Use of Proceeds. Borrower shall use the proceeds of Advances under the
Revolving Line solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.
5.11    Full Disclosure. No written representation, warranty or other statement
of Borrower in any certificate or written statement given to Bank, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given to Bank,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or






--------------------------------------------------------------------------------




periods covered by such projections and forecasts may differ from the projected
or forecasted results).
5.12    Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to Borrower’s knowledge or awareness, to
the “best of” Borrower’s knowledge, or with a similar qualification, knowledge
or awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.
5.13    Inactive Subsidiaries. Each of the Inactive Subsidiaries is inactive and
does not conduct any business operations, except as may be related to the
dissolution of such Inactive Subsidiary or the consolidation or merger of such
Inactive Subsidiary with one or more Loan Parties as permitted under the terms
of this Agreement.
6    AFFIRMATIVE COVENANTS
Borrower and/or Parent shall do all of the following:
6.1    Government Compliance.
(a)    Maintain its and all its Subsidiaries’ legal existence and good standing
in their respective jurisdictions of formation and maintain qualification in
each jurisdiction in which the failure to so qualify would reasonably be
expected to have a material adverse effect on Borrower’s business or operations.
Borrower shall comply, and have each Subsidiary comply, in all material
respects, with all laws, ordinances and regulations to which it is subject.
(b)    Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property. Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.
6.2    Financial Statements, Reports, Certificates. Provide Bank with the
following:
(e)    a Transaction Report (and any schedules and sales and collection journals
related thereto) (i) with each request for an Advance, (ii) no later than Friday
of each week when a Streamline Period is not in effect, and (iii) within ten
(10) days after the end of each month when a Streamline Period is in effect;
(f)    no later than Friday of each week when a Streamline Period is not in
effect, and within ten (10) days after the end of each month when a Streamline
Period is in effect, (A) accounts receivable agings, aged by invoice date, (B)
accounts payable agings, aged by invoice date, and outstanding or held check
registers, if any, and (C) reconciliations of accounts receivable agings (aged
by invoice date), transaction reports, Deferred Revenue report, and general
ledger;
(g)    as soon as available, but no later than thirty (30) days after the last
day of each month, a company prepared consolidated and consolidating balance
sheet and income statement covering Parent’s and each of its Subsidiary’s
operations for such month certified by a Responsible Officer and in a form
acceptable to Bank (the “Monthly Financial Statements”);






--------------------------------------------------------------------------------




(h)    (i) within thirty (30) days after the last day of each month and together
with the Monthly Financial Statements, (ii) within forty-five (45) days after
the last day of each quarter and together with the Quarterly Financial
Statements, and (iii) within ninety (90) day after the last day of each fiscal
year and together with the Annual Financial Statements, a duly completed
Compliance Certificate signed by a Responsible Officer, certifying that as of
the end of such month, Borrower was in full compliance with all of the terms and
conditions of this Agreement, and, if applicable, setting forth calculations
showing compliance with the financial covenants set forth in this Agreement, and
such other information as Bank may reasonably request, including, without
limitation, a statement that at the end of such month there were no held checks;
(i)    as soon as available, and in any event within forty-five (45) days after
the end of each fiscal quarter of Borrower, company prepared consolidated and
consolidating balance sheet and income statement covering Parent’s and each of
its Subsidiary’s operations for such quarter certified by a Responsible Officer
and in a form acceptable to Bank (the “Quarterly Financial Statements”);
(j)    within forty-five (45) days prior to the end of each fiscal year of
Parent, (A) annual operating budgets (including income statements, balance
sheets and cash flow statements, by month) for the upcoming fiscal year of
Parent, and (B) annual financial projections for the following fiscal year (on a
quarterly basis) as approved by Parent’s board of directors, together with any
related business forecasts used in the preparation of such annual financial
projections;
(k)    as soon as available, and in any event within ninety (90) days following
the end of Parent’s fiscal year, audited consolidated financial statements
prepared under GAAP, consistently applied, together with an unqualified opinion
on the financial statements from an independent certified public accounting firm
reasonably acceptable to Bank (the “Annual Financial Statements”);
(l)    within five (5) days of filing, copies of all periodic and other reports,
proxy statements and other materials filed by Parent with the SEC, any
Governmental Authority succeeding to any or all of the functions of the SEC or
with any national securities exchange, or distributed to its shareholders, as
the case may be. Documents required to be delivered pursuant to the terms hereof
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Parent posts such documents, or
provides a link thereto, on Parent’s website on the Internet at Parent’s website
address; provided, however, Borrower shall promptly notify Bank in writing
(which may be by electronic mail) of the posting of any such documents;
(m)    no later than Friday of each week when a Streamline Period is not in
effect, and within ten (10) days after the end of each month when a Streamline
Period is in effect, a cash reconciliation report, in form and substance
acceptable to Bank, in its reasonable discretion, and in any event including all
cash balances at all financial institutions for Parent and its Subsidiaries;
(n)    within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt;






--------------------------------------------------------------------------------




(o)    prompt report of any legal actions pending or threatened in writing
against Parent or any of its Subsidiaries that could result in damages or costs
to Parent or any of its Subsidiaries of, individually or in the aggregate, One
Million Dollars ($1,000,000) or more; and
(p)    other financial information reasonably requested by Bank.
6.3    Accounts Receivable.
(a)    Schedules and Documents Relating to Accounts. Borrower shall deliver to
Bank transaction reports and schedules of collections, as provided in Section
6.2, on Bank’s standard forms; provided, however, that Borrower’s failure to
execute and deliver the same shall not affect or limit Bank’s Lien and other
rights in all of Borrower’s Accounts, nor shall Bank’s failure to advance or
lend against a specific Account affect or limit Bank’s Lien and other rights
therein. If requested by Bank, Borrower shall furnish Bank with copies (or, at
Bank’s request, originals) of all contracts, orders, invoices, and other similar
documents, and all shipping instructions, delivery receipts, bills of lading,
and other evidence of delivery, for any goods the sale or disposition of which
gave rise to such Accounts. In addition, Borrower shall deliver to Bank, on its
request, the originals of all instruments, chattel paper, security agreements,
guarantees and other documents and property evidencing or securing any Accounts,
in the same form as received, with all necessary indorsements, and copies of all
credit memos.
(b)    Disputes. Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts. Borrower may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing so long as (i) Borrower does so in good faith, in a
commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Default or Event of Default has occurred and is
continuing; and (iii) after taking into account all such discounts, settlements
and forgiveness, the total outstanding Advances will not exceed the lesser of
the Revolving Line or the Borrowing Base.
(c)    Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing and Bank instructs Borrower otherwise. Bank shall require that
Borrower direct Account Debtors to deliver or transmit all proceeds of Accounts
into a lockbox account, or such other “blocked account” as specified by Bank
(any such account, a “Cash Collateral Account”), pursuant to a blocked account
agreement in form and substance reasonably satisfactory to as Bank; provided
that with respect to Account Debtors existing on the Effective Date, at least
fifty (50%) of such Account Debtors shall transition such payments to such Cash
Collateral Account within ninety (90) days after the Effective Date, with all
such Account Debtors existing on the Effective Date to transition all payments
to the Cash Collateral Account on or before the date that is one hundred eighty
(180) days after the Effective Date (for the avoidance of doubt, all new Account
Debtors of Borrower after the Effective Date shall direct all payments to the
Cash Collateral Account). Whether or not an Event of Default has occurred and is
continuing, Borrower shall immediately deliver all payments on and proceeds of
Accounts to a Cash Collateral Account to be applied to immediately reduce the
Obligations; provided, that (i) in respect of any Cash Collateral Account
located outside the UK, during a Streamline Period, such payments and proceeds
shall not be applied to immediately reduce the






--------------------------------------------------------------------------------




Obligations and shall instead be transferred to an account of Borrower
maintained at Bank and (ii) in respect of any Cash Collateral Account located
within the UK, during a Streamline Period, Borrower may request in writing and
Bank may accede in writing that such payments and proceeds not be applied to
immediately reduce the Obligations and instead be transferred to an account of
Borrower maintained at Bank.
(d)    Returns. Provided no Event of Default has occurred and is continuing, if
any Account Debtor returns any Inventory to Borrower, Borrower shall promptly
(i) determine the reason for such return, (ii) issue a credit memorandum to the
Account Debtor in the appropriate amount, and (iii) provide a copy of such
credit memorandum to Bank, upon request from Bank. In the event any attempted
return occurs after the occurrence and during the continuance of any Event of
Default, Borrower shall hold the returned Inventory in trust for Bank,
and immediately notify Bank of the return of the Inventory.
(e)    Verification. Bank may, from time to time, after consultation with and
notice to Borrower, verify directly with the respective Account Debtors the
validity, amount and other matters relating to the Accounts, either in the name
of Borrower or Bank or such other name as Bank may choose, and notify any
Account Debtor of Bank’s security interest in such Account.
(f)    No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower's obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.
6.4    Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrower not later than the
following Business Day after receipt by Borrower, to be applied to the
Obligations (a) prior to an Event of Default, pursuant to the terms of Section
2.5(b) hereof, and (b) after the occurrence and during the continuance of an
Event of Default, pursuant to the terms of Section 9.4 hereof; provided that, if
no Event of Default has occurred and is continuing, Borrower shall not be
obligated to remit to Bank the proceeds of Permitted Transfers consisting of the
sale of worn out or obsolete Equipment disposed of by Borrower in good faith in
an arm’s length transaction for an aggregate purchase price of Two hundred Fifty
Thousand Dollars ($250,000) or less (for all such transactions in any fiscal
year). Borrower agrees that it will not commingle proceeds of Collateral with
any of Borrower’s other funds or property, but will hold such proceeds separate
and apart from such other funds and property and in an express trust for Bank.
Nothing in this Section limits the restrictions on disposition of Collateral set
forth elsewhere in this Agreement.
6.5    Taxes; Pensions. Timely file, and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Parent and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the






--------------------------------------------------------------------------------




terms of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
6.6    Access to Collateral; Books and Records. At reasonable times, on one (1)
Business Day’s notice (provided no notice is required if an Event of Default has
occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. The
foregoing inspections and audits shall be conducted at Borrower’s expense and no
more often than once every twelve (12) months (once every six (6) months when a
Streamline Period is not in effect, or, in each case, more frequently at Bank’s
expense, as determined by Bank), unless an Event of Default has occurred and is
continuing in which case such inspections and audits shall occur as often as
Bank shall determine is necessary. The charge therefor shall be $850 per person
per day (or such higher amount as shall represent Bank’s then-current standard
charge for the same), plus reasonable out-of-pocket expenses. In the event
Borrower and Bank schedule an audit more than ten (10) days in advance, and
Borrower cancels or seeks to or reschedules the audit with less than ten (10)
days written notice to Bank, then (without limiting any of Bank’s rights or
remedies) Borrower shall pay Bank a fee of $1,000 plus any out-of-pocket
expenses incurred by Bank to compensate Bank for the anticipated costs and
expenses of the cancellation or rescheduling.
6.7    Insurance.
(a)    Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are reasonably satisfactory to Bank. All property policies shall
have a lender’s loss payable endorsement showing Bank as an additional loss
payee. All liability policies shall show, or have endorsements showing, Bank as
an additional insured. Bank shall be named as lender loss payee and/or
additional insured with respect to any such insurance providing coverage in
respect of any Collateral.
(b)    Ensure that proceeds payable under any property policy are, at Bank’s
option, payable to Bank on account of the Obligations.
(c)    At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.7 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank twenty (20) days prior written notice before any such
policy or policies shall be materially altered or canceled. If Borrower fails to
obtain insurance as required under this Section 6.7 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.7, and take any action under the policies Bank deems prudent.
6.1    Operating Accounts.
(a)    Parent shall maintain its primary and all of its Subsidiaries’ primary
operating and other deposit accounts and securities accounts maintained in the
United States with Bank and






--------------------------------------------------------------------------------




Bank’s Affiliates which accounts shall, within ninety (90) days after the
Effective Date, represent at least seventy-five percent (75%) of the dollar
value of Parent’s and such Subsidiaries accounts at all financial institutions
in the United States. In addition, at least seventy-five percent (75%) of the
dollar value of Parent’s and its Subsidiaries’ accounts at all financial
institutions worldwide shall be maintained in accounts of Loan Parties.
Notwithstanding the foregoing, (i) Parent shall be permitted to maintain its
existing account with U.S. Bank, N.A., so long as the average daily balance
therein does not exceed One Hundred Thousand Dollars ($100,000) at any time; and
(ii) Oclaro North America shall be permitted to maintain its existing account
with Bank of America, N.A., so long as the average daily balance therein does
not exceed One Hundred Thousand Dollars ($100,000) at any time (the foregoing
accounts described in clause (i) and clause (ii) are collectively referred to as
the “Existing Accounts”).
(b)    Provide Bank five (5) days prior-written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains (including, without limitation, Collateral Accounts maintained at
Barclay’s Bank, but specifically excluding the Existing Accounts), the Borrower
shall serve a notice as specified in the Debenture and/or cause the applicable
bank or financial institution (other than Bank) at or with which any Collateral
Account is maintained to execute and deliver an acknowledgement or Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder and pursuant to the Debenture which Control Agreement may not be
terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to deposit accounts that are used exclusively
for payroll, payroll taxes, and other employee wage and benefit payments to or
for the benefit of Borrower’s employees and identified to Bank by Borrower as
such.
6.2    Financial Covenants. Maintain at all times, subject to periodic reporting
as of the last day of each fiscal quarter, unless otherwise noted, on a
consolidated basis with respect to Parent and its Subsidiaries:
(q)    Fixed Charge Coverage Ratio. A Fixed Charge Coverage Ratio, as at the
last day of each fiscal quarter in which a Streamline Period has not been in
effect at any time during such fiscal quarter, measured on a trailing
twelve-month basis, equal to or greater than 1.10:1.00.
6.3    Protection and Registration of Intellectual Property Rights.
(g)    (i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property material to Borrower’s business; (ii) promptly advise Bank
in writing of material infringements or any other event that could reasonably be
expected to materially and adversely affect the value of its Intellectual
Property; and (iii) not allow any Intellectual Property material to Borrower’s
business to be abandoned, forfeited or dedicated to the public without Bank’s
written consent.
(h)    To the extent not already disclosed in writing to Bank, if Borrower
(i) obtains any Patent, registered Trademark, registered Copyright, registered
mask work, or any pending application for any of the foregoing, whether as
owner, licensee or otherwise, or (ii) applies for any Patent or the registration
of any Trademark, then Borrower shall (x) with respect to any Copyright,






--------------------------------------------------------------------------------




immediately, and (y) with respect to any Patent or Trademark, simultaneously
when providing Monthly Financial Statements, provide written notice thereof to
Bank and in each case shall execute such intellectual property security
agreements and other documents and take such other actions as Bank may request
in its good faith business judgment to perfect and maintain a first priority
perfected security interest in favor of Bank in such property. If Borrower
decides to register any Copyrights or mask works in the United States Copyright
Office, Borrower shall: (x) provide Bank with at least fifteen (15) days prior
written notice of Borrower’s intent to register such Copyrights or mask works
together with a copy of the application it intends to file with the United
States Copyright Office (excluding exhibits thereto); (y) execute an
intellectual property security agreement and such other documents and take such
other actions as Bank may request in its good faith business judgment to perfect
and maintain a first priority perfected security interest in favor of Bank in
the Copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
Copyright or mask work application(s) with the United States Copyright Office.
If requested by Bank, Borrower shall promptly provide to Bank copies of all
applications that it files for Patents or for the registration of Trademarks,
Copyrights or mask works.
(i)    Provide written notice to Bank within ten (10) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public). Borrower shall take such steps as
Bank reasonably requests to obtain the consent of, or waiver by, any person
whose consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such Restricted
License, whether now existing or entered into in the future, and (ii) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents.
6.4    Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
6.5    Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower or any Guarantor forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Effective Date, Borrower
and such Guarantor shall (a) cause such new Subsidiary to provide to Bank a
joinder to the Loan Agreement to cause such Subsidiary to become a co-borrower
hereunder or Guarantor, together with such appropriate financing statements
and/or Control Agreements, all in form and substance satisfactory to Bank
(including being sufficient to grant Bank a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary), (b) provide to Bank appropriate certificates and powers and
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance satisfactory to Bank, and
(c) provide to Bank all other documentation in form and substance satisfactory
to Bank, including one or more opinions of counsel satisfactory to Bank, which
in its opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to






--------------------------------------------------------------------------------




above. Any document, agreement, or instrument executed or issued pursuant to
this Section 6.12 shall be a Loan Document. In addition, in the event that any
Immaterial Subsidiary at any time maintains net assets in excess of Seven
Hundred Fifty Thousand Dollars ($750,000) (other than temporary amounts in
excess thereof caused by cash advances for the funding of such Immaterial
Subsidiary’s payroll obligations), at Bank’s discretion, Borrower shall cause
such Immaterial Subsidiary to comply with this Section 6.12.
6.6    Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement. Deliver to Bank, within
five (5) days after the same are sent or received, copies of all correspondence,
reports, documents and other filings with any Governmental Authority regarding
compliance with or maintenance of Governmental Approvals or Requirements of Law
or that could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.
6.7    Post-closing Matters.
(a)    On or before the date that is ten (10) days after the Effective Date,
original executed signature pages to the Loan Documents and the other documents
described in Section 3.1 hereof;
(b)    On or before the date that is ten (10) Business Days after the Effective
Date (or such later date as Bank shall determine, in its sole discretion),
Certificates of Foreign Qualification for each Loan Party (other than the
jurisdiction of incorporation/organization for such Loan Party) in which such
Loan Party is qualified to conduct business as a foreign entity; and
(c)    On or before the date that is twenty (20) days after the Effective Date
(or such later date as Bank shall determine, in its sole discretion), Borrower
shall use commercially reasonable efforts to cause to be delivered to Bank a
landlord’s consent in favor of Bank for 2560 Junction Avenue, San Jose,
California 95134, by the respective landlord thereof, together with copies of
the duly executed signatures thereto.


7    NEGATIVE COVENANTS
Borrower and/or Parent shall not do any of the following without Bank’s prior
written consent:
7.1    Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose
of (collectively, “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Permitted Transfers.
7.2    Changes in Business, Management, Control, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Parent and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) (i) fail to provide notice to Bank of any Key Person departing from or
ceasing to be employed by Parent and/or Borrower within five (5) days after such
Key Person’s departure from Parent and/or Borrower, as applicable; or
(ii) permit or suffer any Change in Control of Parent.






--------------------------------------------------------------------------------




Borrower and/or Parent shall not, without at least thirty (30) days prior
written notice to Bank: (1) add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than Two
Hundred Fifty Thousand Dollars ($250,000) in Borrower’s assets or property) or
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of Two Hundred Fifty Thousand Dollars ($250,000) to a bailee at a
location other than to a bailee and at a location already disclosed in the
Perfection Certificate, (2) change its jurisdiction of organization, (3) change
its organizational structure or type, (4) change its legal name, or (5) change
any organizational number (if any) assigned by its jurisdiction of organization.
If Borrower and/or Parent intends to deliver any portion of the Collateral
valued, individually or in the aggregate, in excess of Two Hundred Fifty
Thousand Dollars ($250,000) to a bailee, and Bank and such bailee are not
already parties to a bailee agreement governing both the Collateral and the
location to which Borrower and/or Parent intends to deliver the Collateral, then
Borrower and/or Parent, as applicable, will first receive the written consent of
Bank, and such bailee shall execute and deliver a bailee agreement in form and
substance reasonably satisfactory to Bank.
7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or, other than in
connection with a Permitted Acquisition, acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person (including, without limitation, by the formation of
any Subsidiary). A Subsidiary may merge or consolidate into another Subsidiary
or into Borrower. Any Subsidiary that is not a Loan Party, including, without
limitation, any Inactive Subsidiary and/or and Immaterial Subsidiary, may be
dissolved or otherwise disposed of, so long as the assets/proceeds from such
dissolution or disposition are transferred to a Loan Party.
7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5    Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, pursuant to the Debenture, or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Bank) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Liens” herein.
7.6    Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.8(b) hereof.
7.7    Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock;
provided that (i) any Loan Party may convert any of its convertible securities
into other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) any Loan Party may pay dividends solely in
common stock; and (iii) any Subsidiary (whether or not such Subsidiary is a Loan
Party) may pay dividends to any Loan Party; or (b) directly or indirectly make
any Investment (including, without limitation,






--------------------------------------------------------------------------------




by the formation of any Subsidiary) other than Permitted Investments, or permit
any of its Subsidiaries to do so.
7.8    Transactions with Affiliates. Other than Permitted Intercompany Advances
or other transactions permitted hereunder, directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
7.9    Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.
7.10    Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
7.11    Bookham International. Bookham International shall not (i) conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any business or operations other than those incidental to its
ownership of the Stock of Oclaro Tech (Shenzhen) Co. Ltd., a company organized
and existing under the laws of China (“Oclaro China”), (ii) incur, create,
assume or suffer to exist any Indebtedness or other liabilities or financial
obligations, except (x) nonconsensual obligations imposed by operation of law,
and (y) obligations with respect to its Stock, or (iii) own, lease, manage or
otherwise operate any properties or assets other than the ownership of shares of
Stock of Oclaro China.
8    EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days






--------------------------------------------------------------------------------




after such Obligations are due and payable (which three (3) Business Day cure
period shall not apply to payments due on the Revolving Line Maturity Date).
During the cure period, the failure to make or pay any payment specified under
clause (b) hereunder is not an Event of Default (but no Credit Extension will be
made during the cure period);
8.2    Covenant Default.
(a) Borrower and/or Parent fails or neglects to perform any obligation in
Sections 6.2, 6.5, 6.7, 6.8, 6.9, 6.10(c), 6.12, 6.13 or violates any covenant
in Section 7; or
(b) Borrower and/or Parent fails or neglects to perform, keep, or observe any
other term, provision, condition, covenant or agreement contained in this
Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower and/or Parent, as applicable be cured within
such ten (10) day period, and such default is likely to be cured within a
reasonable time, then Borrower and/or Parent shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;
8.3    Material Adverse Change. A Material Adverse Change occurs;
8.4    Attachment; Levy; Restraint on Business.
(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Parent (including a
Subsidiary), or (ii) a notice of lien or levy is filed against any of Parent’s
or Borrower’s assets by any Governmental Authority, and the same under
subclauses (i) and (ii) hereof are not, within twenty (20) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
twenty (20) day cure period; or
(b) (i) any material portion of Borrower’s and/or Parent’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver, or
(ii) any court order enjoins, restrains, or prevents Borrower and/or Parent from
conducting all or any material part of its business;
8.5    Insolvency. (a) Borrower or any Guarantor is unable to pay its debts
(including trade debts) as they become due or otherwise becomes insolvent;
(b) Borrower or any Guarantor begins an Insolvency Proceeding; (c) an Insolvency
Proceeding is begun against Borrower or any Guarantor and is not dismissed or
stayed within forty-five (45) days (but no Credit Extensions shall be made while
any of the conditions described in clause (a) exist and/or until any Insolvency
Proceeding is dismissed); or (d) with respect to each of Borrower and UK
Guarantors it is, or is deemed for the purposes of any law to be, unable to pay
its debts as they fall due or otherwise insolvent without having to make any
proof to the satisfaction of the court under section 123(2) of the Insolvency
Act 1986.






--------------------------------------------------------------------------------




8.6    Other Agreements. There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of Two Million Dollars ($2,000,000); or (b) any breach or default by
Borrower or any Guarantor, the result of which could have a material adverse
effect on the business of Parent and its Subsidiaries, taken as a whole;
8.7    Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Two Million Dollars ($2,000,000) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower or any Guarantor by
any Governmental Authority, and the same are not, within ten (10) days after the
entry, assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);
8.8    Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;
8.9    Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement or any Subordination; or
8.10    Guaranty. (a) Any guaranty of any Obligations terminates or ceases for
any reason to be in full force and effect; (b) any Guarantor does not perform
any obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8 occurs with
respect to any Guarantor, (d) the liquidation, winding up, or termination of
existence of any Guarantor; or (e) a material impairment in the perfection or
priority of Bank’s Lien in the collateral provided by Guarantor or in the value
of such collateral.
9    BANK’S RIGHTS AND REMEDIES
9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:
(d)    declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);






--------------------------------------------------------------------------------




(e)    stop advancing money or extending credit for Borrower’s benefit under
this Agreement or under any other agreement between Borrower and Bank;
(f)    demand that Borrower (i) deposit cash with Bank in an amount equal to at
least 105% (110% for Letters of Credit denominated in a Foreign Currency), of
the Dollar Equivalent of the aggregate face amount of all Letters of Credit
remaining undrawn (plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit;
(g)    terminate any foreign exchange forward contracts;
(h)    verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles, settle or adjust disputes and
claims directly with Account Debtors for amounts on terms and in any order that
Bank considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds;
(i)    make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
(j)    apply to the Obligations any (i) balances and deposits of Borrower it
holds, or (ii) any amount held by Bank owing to or for the credit or the account
of Borrower;
(k)    ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;
(l)    place a “hold” on any account maintained with Bank and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
(m)    demand and receive possession of Borrower’s Books; and






--------------------------------------------------------------------------------




(n)    exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
9.2    Power of Attorney. Each of Parent and Borrower hereby irrevocably
appoints Bank as its lawful attorney-in-fact, exercisable upon the occurrence
and during the continuance of an Event of Default, to: (a) endorse Borrower’s
name on any checks or other forms of payment or security; (b) sign Borrower’s
name on any invoice or bill of lading for any Account or drafts against Account
Debtors; (c) settle and adjust disputes and claims about the Accounts directly
with Account Debtors, for amounts and on terms Bank determines reasonable; (d)
make, settle, and adjust all claims under Borrower’s insurance policies; (e)
pay, contest or settle any Lien, charge, encumbrance, security interest, and
adverse claim in or to the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; and (f) transfer
the Collateral into the name of Bank or a third party as the Code permits. Each
of Parent and Borrower hereby appoints Bank as its lawful attorney-in-fact to
sign Parent’s and/or Borrower’s name, as applicable, on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder. Bank’s foregoing appointment as Parent’s
and Borrower’s attorney in fact, and all of Bank’s rights and powers, coupled
with an interest, are irrevocable until all Obligations have been fully repaid
and performed and Bank’s obligation to provide Credit Extensions terminates.
9.3    Protective Payments. If Borrower fails to obtain the insurance called for
by Section 6.7 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral. Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.
9.4    Application of Payments and Proceeds. If an Event of Default has occurred
and is continuing, Bank shall have the right to apply in any order any funds in
its possession, whether from Borrower account balances, payments, proceeds
realized as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations. Bank shall pay any surplus to
Borrower by credit to the Designated Deposit Account or to other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency. If
Bank, directly or indirectly, enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Bank of cash therefor.
9.5    Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or






--------------------------------------------------------------------------------




damage to the Collateral; (c) any diminution in the value of the Collateral; or
(d) any act or default of any carrier, warehouseman, bailee, or other Person.
Borrower bears all risk of loss, damage or destruction of the Collateral.
9.6    No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
9.7    Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.
10    NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.






--------------------------------------------------------------------------------




 
If to Borrower:    Oclaro Technology Limited
    2560 Junction Avenue
    San Jose, CA 95134
    Attn: Pete Mangan - fax (408) 435-5025 email     pete.mangan@oclaro.com
    David Teichmann - fax (408) 904-4913 email     david.teichmann@oclaro.com
    
If to Bank:    Silicon Valley Bank
    2400 Hanover Street
    Palo Alto, CA 94304
    Attn: Ryan Edwards
    Email: redwards@svb.com                     
with a copy to:        Riemer & Braunstein LLP
                Three Center Plaza
                Boston, MA 02108
                Attn: Charles W. Stavros, Esquire
                Fax: (617) 880-3456
                Email: cstavros@riemerlaw.com
11    CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
California law governs the Loan Documents without regard to principles of
conflicts of law. Parent, Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Bank from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Bank.
Parent and Borrower each expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Parent and
Borrower each hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Parent and Borrower each hereby waives personal
service of the summons, complaints, and other process issued in such action or
suit and agrees that service of such summons, complaints, and other process may
be made by registered or certified mail addressed to Borrower at the address set
forth in, or subsequently provided by Borrower in accordance with, Section 10 of
this Agreement and that service so made shall be deemed completed upon the
earlier to occur of Borrower’s actual receipt thereof or three (3) days after
deposit in the U.S. mails, proper postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, PARENT, BORROWER AND BANK
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY




--------------------------------------------------------------------------------




CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
§ 638 (or pursuant to comparable provisions of federal law if the dispute falls
within the exclusive jurisdiction of the federal courts), sitting without a
jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure Sections 638 through 645.1, inclusive. The private judge shall have
the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure Section 644(a). Nothing
in this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.
This Section 11 shall survive the termination of this Agreement.
12    GENERAL PROVISIONS
12.1    Termination Prior to Revolving Line Maturity Date; Survival. All
covenants, representations and warranties made in this Agreement continue in
full force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied. So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement), the
Revolving Line may






--------------------------------------------------------------------------------




be terminated prior to the Revolving Line Maturity Date by Borrower, effective
three (3) Business Days after written notice of termination is given to Bank and
upon payment of the termination fee described in Section 2.4(b) and any
outstanding Minimum Interest. Those obligations that are expressly specified in
this Agreement as surviving this Agreement’s termination shall continue to
survive notwithstanding the termination of the Revolving Line.
12.2    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.
12.3    Indemnification. Borrower agrees to indemnify, defend and hold Bank and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.
This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.
12.4    Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
12.5    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
12.6    Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.
12.7    Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about






--------------------------------------------------------------------------------




this subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of the Loan Documents merge into
the Loan Documents.
12.8    Counterparts and Execution. This Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, is an original, and all taken together,
constitute one Agreement. It is intended that this Agreement shall take effect
as a deed in respect of Borrower notwithstanding the method of execution of this
Agreement by the other parties hereto.
12.9    Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use commercially reasonable efforts to obtain any prospective transferee’s
or purchaser’s agreement to the terms of this provision); (c) as required by
law, regulation, subpoena, or other order; (d) to Bank’s regulators or as
otherwise required in connection with Bank’s examination or audit; (e) as Bank
considers appropriate in exercising remedies under the Loan Documents; and (f)
to third-party service providers of Bank so long as such service providers have
executed a confidentiality agreement with Bank with terms no less restrictive
than those contained herein. Confidential information does not include
information that is either: (i) in the public domain or in Bank’s possession
when disclosed to Bank, or becomes part of the public domain (other than as a
result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank does not
know that the third party is prohibited from disclosing the information.
Bank Entities may use confidential information for the development of databases,
reporting purposes, and market analysis so long as such confidential information
is aggregated and anonymized prior to distribution unless otherwise expressly
permitted by Borrower.  The provisions of the immediately preceding sentence
shall survive the termination of this Agreement.
12.10    Set Off. Following the occurrence and during the continuance of an
Event of Default, Bank may set off any matured obligation due from Borrower
under the Loan Documents against any matured obligation owed by Bank to
Borrower, regardless of the place of payment, banking branch or currency of
either obligation. Further, following the occurrence and during the continuance
of an Event of Default, Borrower authorizes Bank to apply (without prior notice)
any credit balance (whether or not then due) to which Borrower is at any time
beneficially entitled on any account at, any sum held to its order by and/or any
liability or obligation (whether or not matured) of, any office of Bank in or
towards satisfaction of any sum then due and payable by it to Bank under the
Loan Documents and unpaid. For these purposes, Bank may convert one currency
into another, provided that nothing in this Section 12.10 shall be effective to
create a charge. Bank shall not be obliged to exercise any of its rights under
this Section 12.10, which shall be without prejudice and in addition to any
right of set-off, combination of accounts, lien or other right (including the
benefit of the Loan






--------------------------------------------------------------------------------




Documents) to which it is at any time otherwise entitled (whether by operation
of law, contract or otherwise).
12.11    Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
12.12    Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document executed by any party
other than Borrower and UK Guarantors shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity and enforceability as a manually executed
signature or the use of a paper-based recordkeeping systems, as the case may be,
to the extent and as provided for in any applicable law, including, without
limitation, any state law based on the Uniform Electronic Transactions Act.
12.13    Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.
12.14    Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
12.15    Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
12.16    Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement. A Person who is not a
party to this Agreement has no rights under the Contracts (Rights of Third
Parties) Act 1999 to enforce or enjoy the benefit of any term of this Agreement.
13    DEFINITIONS
13.1    Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, and the singular includes the
plural. As used in this Agreement, the following capitalized terms have the
following meanings:






--------------------------------------------------------------------------------




“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.
“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
“Agreement” is defined in the preamble hereof.
“Annual Financial Statements” is defined in Section 6.2(g).
“Applicable Margin” is the rate per annum set forth under the relevant column
heading below:
Net Cash
LIBOR Advances
Prime Rate Advances
>$15,000,000 (Streamline Period in effect)
2.25%
1.00
%
<$15,000,000 (Streamline Period not in effect)
3.00%
1.75
%

Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered pursuant to Section 6.2(d), the Applicable
Margin under the Revolving Line shall be the rates corresponding to Net Cash of
less than $15,000,000 in the foregoing table, (b) if the Borrower fails to
timely deliver any of the financial statements required by Section 6.2 and the
related Compliance Certificate required by Section 6.2(d), by the respective
date required thereunder after the end of any applicable reporting period of the
Borrower, the Applicable Margin applicable to Advances under the Revolving Line
shall be the rates corresponding to Net Cash of less than $15,000,000 in the
foregoing table until such financial statements and Compliance Certificate are
delivered, and (c) no reduction to the Applicable Margin shall become effective
at any time when an Event of Default has occurred and is continuing.
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Bank determines that
(x) Net Cash as calculated by the Borrower as of any applicable date was
inaccurate and (y) a proper calculation of Net Cash






--------------------------------------------------------------------------------




would have resulted in different pricing for any period, then (i) if the proper
calculation of Net Cash would have resulted in higher pricing for such period,
the Borrower shall automatically and retroactively be obligated to pay to the
Bank, promptly on demand by the Bank, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period; provided that such
period may not exceed one hundred eighty (180) days prior to such demand by
Bank; and (ii) if the proper calculation of Net Cash would have resulted in
lower pricing for such period, the Bank shall have no obligation to repay any
interest or fees to the Borrower.
“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Notice of
Borrowing or other Advance request, on behalf of Borrower.
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the aggregate Dollar
Equivalent amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit plus an amount equal to the Letter of Credit
Reserve), minus (c) the FX Reserves, minus (d) any amounts used for Cash
Management Services, and minus (e) the outstanding principal balance of any
Advances.
“Bank” is defined in the preamble hereof.
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable and out-of-pocket attorneys’ fees and expenses) for preparing,
amending, negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower or any
Guarantor.
“Bank’s Parent” is defined in Section 3.7.
“Bookham International” means Bookham International Ltd., an exempted company
incorporated under the laws of the Cayman Islands with registration number
101497 and having its registered office at P.O. Box 309, Ugland House, Grand
Cayman KY1-1104, Cayman Islands
“Borrower” is defined in the preamble hereof.
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Base” is eighty percent (80%) of Eligible Accounts (whether such
Eligible Accounts are payable in Dollars, Euros or Pound Sterling), as
determined by Bank from Borrower’s most recent Transaction Report; provided,
however, that Bank has the right to decrease the foregoing percentage in its
good faith business judgment to mitigate the impact of events, conditions,
contingencies, or risks which may adversely affect the Collateral or its value.
Bank will endeavor to provide prior notice to Borrower of any such decrease.






--------------------------------------------------------------------------------




“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including any Notice of Borrowing or other Advance request, on
behalf of such Person, together with a sample of the true signature(s) of such
Person(s), and (d) that Bank may conclusively rely on such certificate unless
and until such Person shall have delivered to Bank a further certificate
canceling or amending such prior certificate.
“Business Day” is any day that is not a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Advance, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank market,
and if any determination of a “Business Day” shall relate to an FX Contract, the
term “Business Day” shall mean a day on which dealings are carried on in the
country of settlement of the Foreign Currency.
“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed, plus (b) to
the extent not covered by clause (a), the aggregate of all expenditures by such
Person and its Subsidiaries during such period to acquire by purchase or
otherwise the business or capitalized assets or the capital stock of any other
Person.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
“Cash Management Services” is defined in Section 2.1.4.
“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Parent, representing twenty-five percent (25%)






--------------------------------------------------------------------------------




or more of the combined voting power of Parent’s then outstanding securities; or
(b) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the board of directors of Parent
(together with any new directors whose election by the board of directors of
Parent was approved by a vote of not less than two-thirds of the directors then
still in office who either were directions at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office or (c) Parent ceases to indirectly own one hundred
percent (100%) of the voting securities of Borrower.
“Claims” is defined in Section 12.3.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A and the “Collateral” as defined in the Debenture, but in any event
the Collateral does not include any Excluded Property.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit D.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co‑made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability






--------------------------------------------------------------------------------




for it determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.
“Continuation Date” means any date on which Borrower continues a LIBOR Advance
into another Interest Period.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
“Conversion Date” means any date on which Borrower converts a Prime Rate Advance
to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Extension” is any Advance, any Overadvance, Letter of Credit, FX
Contract, amount utilized for Cash Management Services, or any other extension
of credit by Bank for Borrower’s benefit.
“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.
“Debenture” means the mortgage debenture dated on or about the Effective Date
between Borrower and Bank, as amended, modified, supplemented, or restated from
time to time.
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
“Default Rate” is defined in Section 2.3(c).
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” is account number _____________, maintained by
Borrower with Bank.
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-






--------------------------------------------------------------------------------




prevailing rate of exchange in San Francisco, California, for sales of the
Foreign Currency for transfer to the country issuing such Foreign Currency.
“EBITDA” means, for any period, for Parent and its Subsidiaries on a
consolidated basis, (x) the sum, without duplication, of the amounts for such
period of (i) Net Income, plus (ii) Interest Expense, plus (iii) provisions for
taxes based on income, plus (iv) total depreciation expense, plus (v) total
amortization expense, including expenses associated with the amortization of
capitalized software, plus (vi) all non-cash stock compensation expenses, plus
(vii) fees, costs and expenses incurred in connection with the transactions
contemplated by this Agreement and the other Loan Documents, plus (viii) up to
$250,0000 of reasonable transactional costs, expenses and charges made at the
time of, and in connection with, any Permitted Acquisition (whether or not
consummated), including any financing related thereto, plus (ix) other non-cash
items reducing Net Income which are reasonably acceptable to Bank (excluding any
such non‑cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period), plus (x) up to $5,000,000 of restructuring
charges actually incurred, minus (y) the sum, without duplication, of the
amounts for such period of (i) other non-cash items increasing Net Income for
such period (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash items in any prior period)
plus (ii) interest income.
“Effective Date” is defined in the preamble hereof.
“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s and Guarantor’s business that meet all Borrower’s representations and
warranties in Section 5.3. Bank reserves the right at any time after the
Effective Date to adjust any of the criteria set forth below and to establish
new criteria in its good faith business judgment. Unless Bank otherwise agrees
in writing, Eligible Accounts shall not include:
(a)    Accounts for which the Account Debtor is Borrower’s or any Guarantor’s
Affiliate, officer, employee, or agent;
(b)    Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date (one hundred twenty (120) days of invoice date for certain Account
Debtors acceptable to Bank, on a case-by-case basis, in its reasonable
discretion), regardless of invoice payment period terms;
(c)    Accounts with credit balances over ninety (90) days of invoice date (one
hundred twenty (120) days of invoice date for certain Account Debtors acceptable
to Bank, on a case-by-case basis, in its reasonable discretion);
(d)    Accounts owing from an Account Debtor if fifty percent (50%) or more of
the Accounts owing from such Account Debtor have not been paid within ninety
(90) days of invoice date (one hundred twenty (120) days of invoice date for
certain Account Debtors acceptable to Bank, on a case-by-case basis, in its
reasonable discretion);






--------------------------------------------------------------------------------




(e)    Accounts owing from an Account Debtor which does not have its principal
place of business in the United States, Canada or the United Kingdom, unless
pre-approved by Bank, in its sole discretion;
(f)    Accounts billed from and/or payable to Borrower or any Guarantor outside
of the United States, Canada and/or the United Kingdom, unless Bank has a first
priority, perfected security interest or other enforceable Lien in such Accounts
under all applicable laws, including foreign laws (sometimes called foreign
invoiced accounts);
(g)    Accounts owing from an Account Debtor to the extent that Borrower or any
Guarantor is indebted or obligated in any manner to the Account Debtor (as
creditor, lessor, supplier or otherwise - sometimes called “contra” accounts,
accounts payable, customer deposits or credit accounts), with the exception of
customary credits, adjustments and/or discounts given to an Account Debtor by
Borrower or any Guarantor in the ordinary course of its business, but only to
the extent of such indebtedness or obligation;
(h)    Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower
and/or Guarantor, as applicable, has assigned its payment rights to Bank and the
assignment has been acknowledged under the Federal Assignment of Claims Act of
1940, as amended;
(i)    Accounts for demonstration or promotional equipment, or in which goods
are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;
(j)    Accounts owing from an Account Debtor where goods or services have not
yet been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);
(k)    Accounts subject to contractual arrangements between Borrower and/or any
Guarantor and an Account Debtor where payments shall be scheduled or due
according to completion or fulfillment requirements where the Account Debtor has
a right of offset for damages suffered as a result of Borrower’s or such
Guarantor’s failure to perform in accordance with the contract (sometimes called
contracts accounts receivable, progress billings, milestone billings, or
fulfillment contracts);
(l)    Accounts owing from an Account Debtor the amount of which may be subject
to withholding based on the Account Debtor’s satisfaction of Borrower’s or any
Guarantor’s complete performance (but only to the extent of the amount withheld;
sometimes called retainage billings);
(m)    Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;






--------------------------------------------------------------------------------




(n)    Accounts owing from an Account Debtor that has been invoiced for goods
that have not been shipped to the Account Debtor unless Bank, Borrower, the
applicable Guarantor and the Account Debtor have entered into an agreement
acceptable to Bank wherein the Account Debtor acknowledges that (i) it has title
to and has ownership of the goods wherever located, (ii) a bona fide sale of the
goods has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower or such Guarantor, as applicable (sometimes called “bill
and hold” accounts);
(o)    Accounts for which the Account Debtor has not been invoiced;
(p)    Accounts that represent non-trade receivables or that are derived by
means other than in the ordinary course of Borrower’s business;
(q)    Accounts for which Borrower or any Guarantor has permitted Account
Debtor’s payment to extend beyond ninety (90) days (one hundred twenty (120)
days for certain Account Debtors acceptable to Bank, on a case-by-case basis, in
its reasonable discretion);
(r)    Accounts arising from chargebacks, debit memos or other payment
deductions taken by an Account Debtor;
(s)    Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);
(t)    Accounts in which the Account Debtor disputes liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;
(u)    Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);
(v)    Accounts owing from an Account Debtor, whose total obligations to
Borrower exceed ten percent (10%) of all Accounts (twenty-five percent (25%) for
certain Accounts pre-approved by Bank, in its sole discretion), for the amounts
that exceed that percentage, unless Bank approves in writing;
(w)    Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.






--------------------------------------------------------------------------------




“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Euros,” “euros” and “€” each mean the official currency of the European Union,
as adopted by the European Council at its meeting in Madrid, Spain on December
15 and 16, 1995.
“Event of Default” is defined in Section 8.
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
“Excluded Property” is certain Intellectual Property owned by Parent or its
Subsidiaries previously disclosed to Bank scheduled to be sold in connection
with the sale of all or substantially all of the assets of Oclaro Korea, Inc.
“Excluded Taxes” means (a) taxes based upon, or measured by, Bank’s or other
recipient’s overall net income, or overall net profits (including franchise
taxes imposed in lieu of such taxes and/or United States federal branch profits
taxes), but only to the extent such taxes are imposed by a taxing authority (i)
in a jurisdiction in which Bank or such other recipient is organized or (ii) in
a jurisdiction which Bank or such other recipient’s principal office is located
and (b) with respect to Bank or other recipient, any United States federal
withholding tax imposed on amounts payable to Bank or such other recipient by
reason of the failure of Bank or such other recipient to comply with its
obligations under Section 2.6 or to the extent that such documentation fails to
establish a complete exemption from such applicable withholding taxes, other
than, in each case, due to a change in applicable laws after the Effective Date.
“Fixed Charge Coverage Ratio” means with respect to Parent and its Subsidiaries
on a consolidated basis measured quarterly as of the last day of each fiscal
quarter for the most recently ended twelve (12) month period, the ratio of
(a) EBITDA for such period minus Capital Expenditures made (to the extent not
already incurred in a prior period) or incurred during such period to (b) Fixed
Charges for such period.
“Fixed Charges” means, for any period and with respect to Parent and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, the sum
(without duplication) of: (a) Interest Expense paid in cash for such period,
plus (b) principal payments in respect of Indebtedness that are required to be
paid during such period, plus (c) all federal, state and local income taxes
accrued during such period.
“Foreign Currency” means lawful money of a country other than the United States.
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.
“FX Contract” is defined in Section 2.1.3.






--------------------------------------------------------------------------------




“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.
“FX Reserves” is defined in Section 2.1.3.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Guarantor” is Parent, any Subsidiary party to the Guarantor Security Agreement
as of the Effective Date, and any future guarantor of the Obligations.


“Guarantor Security Agreement” is the security agreement executed by Parent and
each Guarantor, dated as of the Effective Date, together with any other security
agreement executed by any Person in favor of Bank, pledging such Person’s assets
as security for the Obligations.



        “Guaranty” is any agreement pursuant to which any Loan Party (other than
Borrower), guaranties the repayment of the Obligations, including, without
limitation, each Guaranty executed by each Guarantor on the Effective Date.


“Immaterial Subsidiary” means Oclaro (Canada) Inc., a company organized under
the laws of Canada.    


“Inactive Subsidiaries” means, collectively, Oclaro (New Jersey), Inc., a
company organized under the laws of Delaware, Oclaro Photonics, Inc., a company
organized under the laws






--------------------------------------------------------------------------------




of Delaware, Forthaven Limited a company incorporated under the laws of England
and Wales with company number 02133288 and its registered address at Caswell,
Towcester, Northamptonshire NN12 8EQ, UK, and Oclaro International Ltd., an
exempted company incorporated under the laws of the Cayman Islands with
registration number 264052 and having its registered office at P.O. Box 309,
Ugland House, Grand Cayman KY1-1104, Cayman Islands, and “Inactive Subsidiary”
means any one of them.    


“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
“Indemnified Person” is defined in Section 12.3.
“Insolvency Proceeding” is (a) any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief; or (b) in respect of Borrower or UK Guarantor
means (i) any step is taken with a view to a moratorium or a composition,
assignment or similar arrangement with any of a Person’s creditors; (ii) a
meeting of a Person’s shareholders, directors or other officers is convened for
the purpose of considering any resolution for, to petition for or to make an
application to or to file documents with a court or any registrar for, a
Person’s winding-up, administration or dissolution or any such resolution is
passed; (iii) an order is made for a Person’s winding-up, administration or
dissolution, or any Person presents a petition, or makes an application to or
files documents with a court or any registrar, for such Person’s winding-up,
administration or dissolution, or gives notice to Bank of an intention to
appoint an administrator; (iv) any liquidator, receiver, administrative
receiver, administrator or similar officer is appointed in respect of a Person
or any of such Person’s assets; or (v) a Person’s shareholders, directors or
other officers request the appointment of, or give notice of their intention to
appoint, a liquidator, receiver, administrator or similar officer.
“Intercompany Advances” means loans or advances or the repayment of loans or
advances from Parent or one of its Subsidiaries to Parent or one of its
Subsidiaries.
“Intellectual Property” means, with respect to any Person, means all of such
Person’s right, title, and interest in and to the following:


(a)its Copyrights, Trademarks and Patents;
(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;
(c)any and all source code;
(d)any and all design rights which may be available to such Person;






--------------------------------------------------------------------------------




(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Parent and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
“Interest Payment Date” means (a) as to any Prime Rate Advance, the last
Business Day of each calendar month to occur while such Prime Rate Advance is
outstanding and the Revolving Line Maturity Date, (b) as to any LIBOR Advance
having an Interest Period of three (3) months or less, the last Business Day of
such Interest Period, (c) as to any LIBOR Advance having an Interest Period
longer than three (3) months, each day that is three (3) months (or, if such
date is not a Business Day, the Business Day next succeeding such date) after
the first day of such Interest Period and the last Business Day of such Interest
Period, and (d) as to any other Credit Extension, the date of any repayment or
prepayment made in respect thereof.
“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one (1), two (2), three (3), or six (6) months thereafter, in
each case as Borrower may elect in the applicable Notice of Borrowing or Notice
of Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and
(e) interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.
“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate






--------------------------------------------------------------------------------




Determination Date shall be the second Business Day prior to the first day of
the related Interest Period for a LIBOR Advance.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by each Loan Party to Bank dated as of the Effective Date.
“Key Person” is each of Parent’s (a) Chief Executive Officer, who is Greg
Dougherty as of the Effective Date, and (b) Chief Financial Officer, who is
Peter Mangan as of the Effective Date.
“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.
“Letter of Credit Application” is defined in Section 2.1.2(b).
“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(e).
“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.0001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance.
“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.
“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 0.0001%) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, each
UK Collateral Document, each IP Agreement, any Stock Pledge Agreement, each
Guaranty, each Guarantor






--------------------------------------------------------------------------------




Security Agreement, any other subordination agreement, any note, or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement by Borrower and/or any Guarantor with or for the benefit of
Bank in connection with this Agreement, all as amended, restated, or otherwise
modified.
“Loan Party” and “Loan Parties” means Borrower, Parent and/or any other
Guarantor.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines, after
consultation with Borrower, based upon information available to it and in its
reasonable judgment, that there is a substantial likelihood that Borrower shall
fail to comply with one or more of the financial covenants in Section 6 during
the next succeeding financial reporting period.
“Minimum Interest” is defined in Section 2.3(d).
“Minimum Interest Period” is defined in Section 2.3(d).
“Monthly Financial Statements” is defined in Section 6.2(c).
“Net Cash” is, as of any date of measurement, the result of (i) Qualified Cash
minus (ii) all outstanding Obligations owed to Bank.
“Net Income” means, as calculated on a consolidated basis for Parent and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Parent and its Subsidiaries for such period
taken as a single accounting period.
“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.4, substantially in the form of Exhibit B, with appropriate
insertions.
“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit C, with
appropriate insertions.
“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the other Loan Documents, or otherwise,
including, without limitation, all obligations relating to Letters of Credit
(including reimbursement obligations for drawn and undrawn Letters of Credit),
Cash Management Services, and FX Contracts, if any, and including interest
accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.
“Oclaro Japan” means Oclaro Japan Inc., a company organized under the laws of
Japan.    

        “Oclaro North America” means Oclaro (North America) Inc., a Delaware
corporation and wholly owned Subsidiary of Parent.
    






--------------------------------------------------------------------------------




“Oclaro Thailand” means Oclaro Thailand Ltd., a company organized under the laws
of Thailand.


“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Overadvance” is defined in Section 2.2.
“Parent” is defined in the preamble hereof.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Perfection Certificate” is defined in Section 5.1.
“Permitted Acquisition” means any Acquisition so long as:
(a)no Default or Event of Default shall have occurred and be continuing or would
result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual;
(b)no Indebtedness will be incurred, assumed, or would exist with respect to
Parent or its Subsidiaries as a result of such Acquisition, other than Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of Parent or its Subsidiaries as a result of such Acquisition
other than Permitted Liens;
(c)Borrower has provided Bank with their due diligence package relative to the
proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person’s (or assets’) historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the one (1) year period following the
date of the proposed Acquisition, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Bank;
(d)Borrower shall have (i) an Availability Amount in an amount greater than
37.5% of the Revolving Line, (ii) an average daily Availability Amount measured
for the thirty (30) days prior to the consummation of the proposed Acquisition
in an amount greater than 37.5% of the Revolving Line and (iii) Net Cash in an
amount greater than Fifteen Million Dollars ($15,000,000), in each case
immediately after giving effect to the consummation of the proposed Acquisition;






--------------------------------------------------------------------------------




(e)Borrower has provided Bank with written notice of the proposed Acquisition at
least fifteen (15) Business Days prior to the anticipated closing date of the
proposed Acquisition and, not later than five (5) Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the then current
drafts of acquisition agreement and other material documents relative to the
proposed Acquisition;


(f)the assets being acquired (other than a de minimis amount of assets in
relation to Parent’s and its Subsidiaries’ total assets), or the Person whose
Stock is being acquired, are useful in or engaged in, as applicable, the
business of Parent and its Subsidiaries or a business reasonably related
thereto;
(g)the subject assets or Stock, as applicable, are being acquired directly by
Borrower or one of its Subsidiaries that is a Loan Party, and, in connection
therewith, such Borrower or the applicable Loan Party shall comply with Section
6.12 and Section 6.13, and, in the case of an acquisition of Stock, Borrower or
the applicable Loan Party shall have demonstrated to Bank that the new Loan
Parties have received consideration sufficient to make the joinder documents
binding and enforceable against such new Loan Parties;
(h)total cash and non-cash consideration (including, without limitation, the
assumption of any Indebtedness (which in any event shall be limited to Permitted
Indebtedness)), shall not exceed Fifteen Million Dollars ($15,000,000) in the
aggregate for any Acquisition, whether comprised of one transaction or a series
of transactions; and
(i)Borrower has delivered to Bank updated pro forma projections (after giving
effect to the proposed Acquisition) for Parent and its Subsidiaries.
Notwithstanding anything contained herein to the contrary, in no event will
assets acquired pursuant to a Permitted Acquisition constitute assets eligible
for inclusion in the Borrowing Base prior to completion of a field examination
and other due diligence acceptable to Bank in its reasonable discretion (which
field examination may be conducted prior to the closing of such Permitted
Acquisition) and unless and until such assets meet the eligibility criteria
herein for inclusion in any such Borrowing Base.
“Permitted Indebtedness” is:
(a)Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;
(b)Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;
(c)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;






--------------------------------------------------------------------------------




(d)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(e)Indebtedness incurred by Parent or its Subsidiaries in connection with
interest rate swap agreements for the bona fide purpose of hedging the interest
rate, commodity or foreign currency risks associated with Parent’s and its
Subsidiaries’ operations and not for speculative purposes;
(f)Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;
(g)Indebtedness evidenced by Permitted Intercompany Advances;
(h)Subordinated Debt in a maximum aggregate amount not to exceed Five Million
Dollars ($5,000,000) (or its equivalent in any other Currency) at any time
outstanding;
(i)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (h) above; provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be;
(j)Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Transfers permitted hereunder; and
(iii) unsecured guarantees with respect to Indebtedness of Parent or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness;
(k)Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds;
(l)up to Six Hundred Thousand Dollars ($600,000) in the aggregate outstanding at
any time of Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called “procurement cards” or “P-cards”), or cash management services, in
each case, incurred in the ordinary course of business; and
(m)contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Parent or
the applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions.
“Permitted Intercompany Advance” means Intercompany Advances:






--------------------------------------------------------------------------------




(a)    made by any of Parent’s Subsidiaries that is not a Loan Party to any of
Parent’s other Subsidiaries that is not a Loan Party;
(b)    made by any Loan Party to any other Loan Party;
(c)    made by any of Parent’s Subsidiaries that is a Loan Party to any of
Parent’s other Subsidiaries that is not a Loan Party (other than any Inactive
Subsidiary), so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, and (ii) Borrower shall have (X) an
Availability Amount in an amount greater than 37.5% of the Revolving Line, (Y)
an average daily Availability Amount measured for the thirty (30) days prior to
the consummation of the proposed Acquisition in an amount greater than 37.5% of
the Revolving Line and (Z) Net Cash in an amount greater than Fifteen Million
Dollars ($15,000,000), in each case immediately after giving effect to any such
Intercompany Advance; and
(d)    made by any of Parent’s Subsidiaries that is a Loan Party to any of
Parent’s other Subsidiaries that is not a Loan Party, which Intercompany Advance
is not permitted under clause (c) above, so long as the following conditions are
satisfied:
(i)    made by any of Parent’s Subsidiaries that is a Loan Party to Oclaro
China, so long as (X) no Default or Event of Default has occurred and is
continuing or would result therefrom, and (Y) all such Intercompany Advances do
not exceed Two Million Five Hundred Thousand Dollars ($2,500,000) in any
calendar month;
(ii)    made by any of Parent’s Subsidiaries that is a Loan Party to Oclaro
Thailand, so long as (X) no Default or Event of Default has occurred and is
continuing or would result therefrom, and (Y) all such Intercompany Advances do
not exceed One Million Dollars ($1,000,000) in any calendar month;
(iii)    made by any of Parent’s Subsidiaries that is a Loan Party to any of
Parent’s other Subsidiaries that is not a Loan Party (other than Oclaro China,
Oclaro Thailand, and any Inactive Subsidiary), so long as (X) no Default or
Event of Default has occurred and is continuing or would result therefrom, and
(Y) all such Intercompany Advances do not exceed One Hundred Thousand Dollars
($100,000) in the aggregate in any calendar month; and
(iv) made by any of Parent’s Subsidiaries that is a Loan Party to Opnext Germany
GmbH, and Oclaro Japan, so long as (X) no Default or Event of Default has
occurred and is continuing or would result therefrom, and (Y) all such
Intercompany Advances do not exceed Five Million Dollars ($5,000,000) in the
aggregate in any calendar month.
“Permitted Investments” are:
(a)Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate;
(b)Investments consisting of Cash Equivalents;
(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;






--------------------------------------------------------------------------------




(d)Investments consisting of Collateral Accounts permitted hereunder;
(e)Investments accepted in connection with Transfers permitted by Section 7.1;
(f)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s board of directors;
(g)Investments in Permitted Acquisitions;
(h)Investments evidencing Permitted Intercompany Advances;
(i)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; and
(j)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (j) shall not apply to
Investments of Borrower in any Subsidiary.
“Permitted Liens” are:
(a)Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;
(b)Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
(c)purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than Five
Million Dollars ($5,000,000) in the aggregate amount outstanding, or (ii)
existing on Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;
(d)Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);






--------------------------------------------------------------------------------




(e)Liens incurred in the extension, renewal or refinancing of the Indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;
(f)leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;
(g)non-exclusive license of  Intellectual Property granted to third parties in
the ordinary course of business or covenants not to assert granted to third
parties in the operation of the Parent and its Subsidiaries' business, including
the sales of products or services, joint development programs or the settlement
of litigation;
(h)Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money;
(i)Liens on amounts deposited to secure Parent’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance;
(j)Liens on amounts deposited to secure Parent’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money;
(k)Liens on amounts deposited to secure Parent’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business;
(l)with respect to any real property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof;
(m)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(n)Liens solely on any cash earnest money deposits made by Parent or any of its
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to a Permitted Acquisition;
(o) Liens on cash collateral securing purchase cards (including so-called
“procurement cards” or “P-cards”) that constitute Permitted Indebtedness;






--------------------------------------------------------------------------------




(p)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and
(q)Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions;
provided that Bank has a perfected security interest in the amounts held in such
deposit and/or securities accounts.
“Permitted Transfers” are:
Transfers of Inventory in the ordinary course of business;






--------------------------------------------------------------------------------




(a)Transfers of worn-out or obsolete Equipment that is, in the reasonable
judgment of Borrower, no longer economically practicable to maintain or useful
in the ordinary course of business of Borrower;
(b)Transfers consisting of Permitted Liens and Permitted Investments;
(c)the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business;
(d)the lapse of registered patents, trademarks and other intellectual property
of Parent and its Subsidiaries to the extent not economically desirable in the
conduct of their business and so long as such lapse is not materially adverse to
the interests of the Lenders,
(e)Transfers consisting of the sale or issuance of any stock of Borrower
permitted under Section 7.2 of this Agreement;
(f)* * *;
(g)Transfers consisting of Borrower’s use or transfer of money or Cash
Equivalents in the ordinary course of business in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents; and
(h)* * *.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Pound Sterling” and the sign “£” each mean the lawful currency for the time
being of the United Kingdom.
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

* * * CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------






“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.
“Qualified Cash” means unrestricted cash or unrestricted Cash Equivalents of
Borrower and any Guarantor that are deposited in an account that is (a) subject
to a first-priority perfected security interest in favor of Bank; (b) either
with Bank or subject to a Control Agreement in favor of Bank (or otherwise
subject to a security interest in favor of Bank that provides Bank with
equivalent perfection, priority, and rights) and (c) is maintained by a branch
office of the Bank or a securities intermediary located in the United States,
the United Kingdom or Canada.
“Quarterly Financial Statements” is defined in Section 6.2(e).
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.
“Reserves” means, as of any date of determination, such amounts as Bank may,
after consultation with and notice to Borrower, from time to time establish and
revise in its good faith business judgment, reducing the amount of Advances and
other financial accommodations which would otherwise be available to Borrower
(a) to reflect events, conditions, contingencies or risks which, as determined
by Bank in its good faith business judgment, do or may adversely affect (i) the
Collateral or any other property which is security for the Obligations or its
value (including without limitation any increase in delinquencies of Accounts),
(ii) the assets, business or prospects of Borrower or any Guarantor, or (iii)
the security interests and other rights of Bank in the Collateral




--------------------------------------------------------------------------------




(including the enforceability, perfection and priority thereof); or (b) to
reflect Bank’s reasonable belief that any collateral report or financial
information furnished by or on behalf of Borrower or any Guarantor to Bank is or
may have been incomplete, inaccurate or misleading in any material respect; or
(c) in respect of any state of facts which Bank determines constitutes an Event
of Default or may, with notice or passage of time or both, constitute an Event
of Default.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller (or the UK equivalent thereof) of Parent and/or
Borrower.
“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.
“Revolving Line” is an aggregate principal amount not to exceed Forty Million
Dollars ($40,000,000) outstanding at any time.
“Revolving Line Maturity Date” is March 28, 2017 (3 years after the Effective
Date).
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Settlement Date” is defined in Section 2.1.3
“Streamline Period” is, on and after the Effective Date, provided no Event of
Default has occurred and is continuing, the period (a) commencing on the first
day of the month following the day that Borrower provides to Bank a written
report that Borrower has, for each consecutive day in the immediately preceding
monthly period, Net Cash, as determined by Bank in its reasonable discretion, in
an amount at all times equal to or greater than Fifteen Million Dollars
($15,000,000) (the “Streamline Balance”); and (b) terminating on the earlier to
occur of (i) the occurrence of an Event of Default, and (ii) the first day
thereafter in which Borrower fails to maintain the Streamline Balance, as
determined by Bank in its reasonable discretion. Upon the termination of a
Streamline Period, Borrower must maintain the Streamline Balance each
consecutive day for one (1) calendar month as determined by Bank in its
reasonable discretion, prior to entering into a subsequent Streamline Period.
Borrower shall give Bank prior written notice of Borrower’s election to enter
into any such Streamline Period, and each such Streamline Period shall commence
on the first day of the monthly period following the date the Bank determines,
in its reasonable discretion, that the Streamline Balance has been achieved.
Notwithstanding the foregoing, on the Effective Date, so long as Borrower can
demonstrate to Bank, to Bank’s reasonable satisfaction, that Borrower has
achieved the Streamline Balance for each day in the monthly period ending as of
the Effective Date, Borrower shall be deemed to be in a Streamline Period.
“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including






--------------------------------------------------------------------------------




common stock, preferred stock, or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
SEC under the Exchange Act).
“Stock Pledge Agreement” is any agreement pursuant to which any Person pledges
to Bank such Person’s equity ownership in any third party as security securing
the repayment of the Obligations.
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.
“Subsidiary” is, as to any Person, (a) a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person or (b) a subsidiary as defined
in Section 1159 of the UK Companies Act 2006, or (c) unless the context
otherwise requires, a subsidiary undertaking within the meaning of Section 1162
of the UK Companies Act 2006. Unless the context otherwise requires, each
reference to a Subsidiary herein shall be a reference to a Subsidiary of
Borrower or any Guarantor.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transaction Report” is that certain report of transactions and schedule of
collections in the form provided by Bank to Borrower.
“Transfer” is defined in Section 7.1.
“UK” and “United Kingdom” means the United Kingdom of Great Britain and Northern
Ireland.
“UK Collateral Document” means together (i) the Debenture, (ii) the mortgage
debentures dated on or about the Effective Date between each of Bookham Nominees
Limited, Oclaro Innovations LLP and Bank and (iii) the charge over members
interests dated on or about the Effective Date between Oclaro, Inc. and Bank.
“UK Guarantors” means together or separately as the context requires (a) Bookham
Nominees Limited a company incorporated under the laws of England and Wales with
company number 05865912 and its registered address at Caswell, Towcester,
Northamptonshire NN12 8EQ, UK, and (b) Oclaro Innovations LLP a limited
liability partnership incorporated under the laws of England and Wales with
company number OC356079 and its registered address at Caswell, Towcester,
Northamptonshire NN12 8EQ, UK.
[Signature page follows.]
 






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWER:


OCLARO TECHNOLOGY LIMITED

By /s/ James Haynes                
Name: James Haynes
Title: Director
PARENT:
OCLARO, INC.
By /s/ Pete Mangan                
Name: Pete Mangan
Title: Chief Financial Officer


BANK:
SILICON VALLEY BANK
By /s/ Ryan Edwards                
Name: Ryan Edwards
Title: Vice President


















[Signature Page – Loan and Security Agreement]




--------------------------------------------------------------------------------






EXHIBIT A – COLLATERAL DESCRIPTION
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.


Notwithstanding the foregoing, the Collateral does not include any Excluded
Property.




--------------------------------------------------------------------------------




EXHIBIT B
FORM OF NOTICE OF BORROWING
OCLARO TECHNOLOGY LIMITED
Date: ______________
To: Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
Attention:
Email:
    
RE:    Loan and Security Agreement dated as of March         , 2014 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”), by
and among Oclaro, Inc. (“Parent”), OCLARO TECHNOLOGY LIMITED (“Borrower”) and
SILICON VALLEY BANK (the “Bank”)
Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.4 of the Loan Agreement, of the borrowing of Advances.
1.The Funding Date, which shall be a Business Day, of the requested borrowing is
         _______, 201    .
2.The Currency of the requested borrowing is U.S. Dollars.
3.The duration of the Interest Period for the LIBOR Advance included in the
requested Advance shall be [one (1)/ two (2)/ three (3)/six(6)] __________
months.
4.The aggregate amount of requested Advances is $            .
5.The requested Advances shall consist of $___________ of Prime Rate Advances
and $______ of LIBOR Advances.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Credit Extension
before and after giving effect thereto, and to the application of the proceeds
therefrom, as applicable:
(a)    all representations and warranties of Borrower contained in the Loan
Agreement are true, complete and correct in all material respects as of the date
hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and
(b)    no Event of Default has occurred and is continuing, or would result from
the disbursement of such proposed Credit Extension.






BORROWER                    OCLARO TECHNOLOGY LIMITED




--------------------------------------------------------------------------------




By:                          
Name:                          
Title:                          


For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 
 
 
 
 







--------------------------------------------------------------------------------




EXHIBIT C
FORM OF NOTICE OF CONVERSION/CONTINUATION
OCLARO TECHNOLOGY LIMITED
Date:                        
To:
Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
Attention:
Email:

    
RE:    Loan and Security Agreement dated as of March    , 2014 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”), by
and among OCLARO, INC., (“Parent’), OCLARO TECHNOLOGY LIMITED (“Borrower”) and
SILICON VALLEY BANK (the “Bank”)
Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.6 of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:
1.    The date of the [conversion] [continuation] is
                                           , 20___.
2.    The aggregate amount of the proposed Advances to be [converted] is

[$]                          or continued is
[$]                                  .
3.     The Advances are to be [converted into] [continued as] [LIBOR] [Prime
Rate] Advances.
4.    The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be [one (1)/ two (2)/ three (3)]           
months.
The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:
(a)    all representations and warranties of Borrower stated in the Loan
Agreement are true, complete and correct in all material respects as of the date
hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and
(b)    no Event of Default has occurred and is continuing, or would result from
such proposed [conversion] [continuation].












--------------------------------------------------------------------------------




BORROWER                OCLARO TECHNOLOGY LIMITED
By:                          
Name:                          
Title:                          


For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 
 
 
 
 







--------------------------------------------------------------------------------




EXHIBIT E
COMPLIANCE CERTIFICATE


TO:    SILICON VALLEY BANK                        Date:             
FROM: OCLARO TECHNOLOGY LIMITED


The undersigned authorized officer of OCLARO TECHNOLOGY LIMITED (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
by and among OCLARO, INC., a Delaware corporation (“Parent”), Borrower and Bank
(the “Agreement”): (1) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below; (2) unless
noted below, there are no Events of Default; (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement; and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these supporting documents have been prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes. The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.




--------------------------------------------------------------------------------




Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Monthly Financial Statements
Monthly within 30 days


Yes No
Quarterly Financial Statements


Quarterly within 45 days
 
Compliance Certificates
With delivery of Monthly Financial Statements, Quarterly Financial Statements
and Annual Financial Statements


Yes No
Annual Financial Statement (CPA Audited)
FYE within 90 days


Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC –
e-mail notification when posted


Yes No
Transaction Reports
Weekly by Friday of each week (Monthly within 10 days when
A Streamline Period is in effect) and with each request
for an Advance
Yes No
A/R & A/P Aging and Cash Reconciliation/Cash balance Reports (Parent and all
Subsidiaries worldwide)


Weekly by Friday of each week (Monthly within 10 days when
A Streamline Period is in effect)
Yes No
Projections
45 days prior to FYE
Yes No
 
The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)
___________________________________________________________________________________________
___________________________________________________________________________________________





Financial Covenants
Required
Actual
Complies
 
 
 
 
Maintain as indicated:
 
 
 
Fixed Charge Coverage Ratio (quarterly when a Streamline Period is not in
effect)
1.10:1.00
_____:1.00
Yes No









--------------------------------------------------------------------------------




      Streamline Period
Applies
 
 
 
Net Cash > $15,000,000
Streamline Period in effect
Yes No
Net Cash < $15,000,000
Streamline Period not in effect
Yes No





The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


Other Matters


Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Parent or any of its Subsidiaries?
If yes, provide copies of any such amendments or changes with this Compliance
Certificate.
Yes
No



The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


OCLARO TECHNOLOGY LIMITED


By:    
Name:    
Title:    


BANK USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________


Compliance Status: Yes No









--------------------------------------------------------------------------------






Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:    ____________________


I.    Fixed Charge Coverage Ratio (Section 6.7(a))
Required:    Maintain a Fixed Charge Coverage Ratio, as at the last day of each
fiscal quarter in which a Streamline Period has not been in effect at any time
during such fiscal quarter, measured on a trailing twelve-month basis, equal to
or greater than 1.10:1.00.


Actual: All amounts measured quarterly, on a trailing twelve month basis.


E.
EBITDA
$   


F.


Capital Expenditures
$   


G.


Adjusted EBITDA (line E minus line F)
$   


H.


the sum (without duplication) of: (a) Interest Expense paid in cash for such
period, plus (b) principal payments in respect of Indebtedness that are required
to be paid during such period, plus (c) all federal, state and local income
taxes accrued during such period


$   


I.
FIXED CHARGE COVERAGE RATIO (line G divided by line H, expressed as a ratio)
   :1.00





Net Cash:                ?


Is Borrower’s Net Cash greater than or equal to $15,000,000 at any time during
the preceding quarterly period?


, No, FCCR is tested quarterly         Yes, FCCR is not tested




Is line I equal to or greater than 1.10:1:00?


  No, not in compliance              Yes, in compliance

1

